Exhibit 10.2

LEASE

BY AND BETWEEN

CAMPANELLI-TRIGATE 100 TCD STOUGHTON, LLC

AND

COLLEGIUM PHARMACEUTICAL, INC.

DATED:                                    , 2018

 

 

PROPERTY:     100 TECHNOLOGY CENTER DRIVE, STOUGHTON, NORFOLK COUNTY,
MASSACHUSETTS

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

ARTICLE I BASIC TERMS


1

ARTICLE II PREMISES AND LEASE TERM


4

2.1

Premises.


4

2.2

Initial Term.


5

2.3

Early Entry for Installation of Equipment.


5

2.4

Fair Market Rent.


5

2.5

Option to Extend.


6

2.6

Right of First Refusal.


7

2.7

Right of First Offer - First and Second Floors.


7

2.8

Right of First Offer - Fourth Floor.


8

2.9

Additional Space - First Floor.


9

ARTICLE III COMMENCEMENT AND CONDITION


10

3.1

Term Commencement Date.


10

3.2

Condition of Premises.


11

ARTICLE IV RENT


13

4.1

Base Rent.


13

4.2

Additional Rent.


13

4.2.1

Real Property Taxes.


13

4.2.2

Personal Property Taxes.


14

4.2.3

Operating Expenses.


14

4.2.4

Utilities.


16

4.2.5

Electricity.


16

4.2.6

Tenant's Audit Right.


16

4.3

Independent Covenants.


17

4.4

Interest and Late Charges.


17

ARTICLE V TENANT'S COVENANTS


18

5.1

Manner of Use.


18

5.2

Tenant's Insurance.


18

5.3

General Insurance Provisions.


19

5.4

Indemnity.


19

5.5

Tenant's Maintenance Obligations.


20

5.6

Alterations, Additions, and Improvements.


20

5.7

Signs/Advertising.


21

5.8

Personal Property at Tenant's Risk.


21

5.9

Environmental Requirements.


21

5.10

Condition Upon Termination.


22

5.11

Covenants and Conditions.


23

5.12

Parking.


23

5.13

Floor Load.


23

5.14

No Relocation.


24

ARTICLE VI LANDLORD'S COVENANTS


24

6.1

Building Services.


24

6.2

Landlord's Maintenance Obligations.


25

6.3

Exemption of Landlord from Liability.


25

6.4

Landlord's Insurance.


26

6.5

Landlord's Access.


26

6.6

Landlord's Right to Common Areas.


26

6.7

Signs.


26

ARTICLE VII CASUALTY AND CONDEMNATION


27

7.1

Damage to Premises.


27

7.2

Condemnation.


28

ARTICLE VIII ASSIGNMENT AND SUBLETTING


28

8.1

Landlord's Consent Required.


28





ii

--------------------------------------------------------------------------------

 



 

 

 

8.2

Offer to Terminate.


29

8.3

No Release of Tenant.


29

8.4

Permitted Transfers by Tenant.


29

ARTICLE IX DEFAULTS AND REMEDIES


30

9.1

Defaults.


30

9.2

Remedies.


30

9.3

Damages.


31

9.4

Repayment of "Free" Rent.


32

9.5

Cumulative Remedies


32

ARTICLE X PROTECTION OF LENDERS


32

10.1

Subordination.


32

10.2

Attornment.


33

10.3

Notice to Mortgagees.


33

10.4

Estoppel Certificates.


33

10.5

Tenant's Financial Condition.


33

ARTICLE XI MISCELLANEOUS PROVISIONS


34

11.1

Covenant of Quiet Enjoyment.


34

11.2

Landlord's Liability.


34

11.3

Notice to Landlord.


34

11.4

Holding Over.


34

11.5

Landlord's Right to Cure.


35

11.6

Interpretation.


35

11.7

Incorporation of Prior Agreements; Modifications.


35

11.8

Notices.


35

11.9

Waivers.


35

11.10

Binding Effect; Choice of Law.


36

11.11

Execution of Lease.


36

11.12

Survival.


36

11.13

Security Deposit.


36

11.14

Acts of God.


37

11.15

No Other Brokers.


37

11.16

Legal Costs.


37

11.17

Lease Not to Be Recorded.


37

11.18

Patriot Act.


37

11.19

Non-Discrimination.


38

11.20

Landlord Lien Subordination.


38

11.21

Additional Provisions.


38

EXHIBIT A THE PROPERTY

A-1

EXHIBIT B THE PREMISES

B-1

EXHIBIT B-1 PARKING

B-1-1

EXHIBIT C LANDLORD'S WORK

C-1

EXHIBIT C-1 OUTLINE SPECIFICATIONS

C-1-1

EXHIBIT C-2 TENANT'S SPECIALTY EQUIPMENT AND INFRASTRUCTURE

C-2-1

EXHIBIT D RULES AND REGULATIONS

D-1

EXHIBIT E CLEANING SPECIFICATIONS

E-1

EXHIBIT F FORM OF SNDA

F-1

EXHIBIT G FORM OF LANDLORD'S LIEN SUBORDINATION

G-1

SCHEDULE 1 LIST OF APPROVED HAZARDOUS MATERIALS

1-1

 

 

 



iii

--------------------------------------------------------------------------------

 

 

LEASE

THIS LEASE is made as of the       day of                 , 2018 between
Campanelli-Trigate 100 TCD Stoughton, LLC, a Delaware limited liability company
("Landlord") and the Tenant named below.

ARTICLE I

BASIC TERMS

 

 

TENANT:

Collegium Pharmaceutical, Inc., a Virginia corporation

 

 

TENANT'S NOTICE ADDRESS:

Prior to the Possession Date:
780 Dedham Street, Suite 800
Canton, MA 02021
Attention: CEO

 

 

 

On and after the Possession Date:

At the Premises

Attention: CEO

 

 

LANDLORD'S NOTICE AND RENT PAYMENT ADDRESS:

c/o Campanelli
One Campanelli Drive
Braintree, MA 02184
Attn: Daniel DeMarco

 

 

PROPERTY:

The building commonly known as 100 Technology Center Drive, Stoughton, Norfolk
County, MA (the "Building"), together with the parking areas, landscaping,
walkways and other improvements related to the Building, as described on Exhibit
A 

 

 

PREMISES:

A total of approximately 50,678 rentable square feet comprising (i)
approximately 33,840 rentable square feet commonly known as Suite 301 on the
entire third (3rd)  floor of the Building (the "Third Floor Premises"), (ii)
approximately 16,757 rentable square feet commonly known as Suite 201 located on
the second (2'1) floor of the Building (the "Second Floor Premises"), each as
shown on Exhibit B, and (iii) approximately 27 rentable square feet on each of
the fourth (4th), fifth (5th), and sixth (6th)  floors of the Building to be
used solely for Tenant's duct chase (collectively, the "Duct Chase Space"), as
referenced on Exhibit B, all of which space has been measured in accordance with
ANSI/BOMA Z65.1-2017 for office buildings; Tenant shall have the right, subject
to the terms of this Lease, at no additional charge, to the exclusive use of the
patio on the third (3rd)  floor of the Building.

 





 

--------------------------------------------------------------------------------

 



 

 

BUILDING RENTABLE AREA:

Approximately 188,311 rentable square feet

 

 

TENANT'S PRO RATA SHARE:

26.91%

 

 

INITIAL TERM:

The period of time beginning on the Term Commencement Date and ending on the
last day of the one hundred twentieth (120th) full calendar month following the
Rent Commencement Date.

 

 

TERM COMMENCEMENT DATE:

The Third Floor Premises Possession Date

 

 

POSSESSION DATE:

With respect to each of the Third Floor Premises and the Second Floor Premises,
the first to occur of the following: (a) the date on which Landlord gives Tenant
notice of Substantial Completion (as defined in Section 3.1) by Landlord of
Landlord's Work described in Section 3.2 and Exhibit C hereof with respect to
such premises and delivers possession of such premises with Landlord's Work
Substantially Complete to Tenant, or (b) if Landlord reasonably determines that
the date of Substantial Completion of Landlord's Work with respect to the such
premises is delayed by reason of Tenant's Delays (as defined in Section 3.1
hereof), the date on which, in Landlord's reasonable judgment, Landlord's Work
with respect to such premises would have been completed but for such Tenant's
Delays. References in this Lease to Exhibit C shall be deemed to include
Exhibits C-1  and C-2. The Possession Date for the Third Floor Premises shall be
referred to herein as the "Third Floor Premises Possession Date" and the
Possession Date for the Second Floor Premises shall be referred to herein as the
"Second Floor Premises Possession Date." The Possession Date for the Duct Chase
Space shall be the Second Floor Premises Possession Date. It is the parties'
intent that the Third Floor Premises will be delivered to Tenant prior to the
delivery of the Second Floor Premises to Tenant.

 

 

LEASE TERM:

The Initial Term and any extension thereof in accordance with the provisions
hereof

 





2

--------------------------------------------------------------------------------

 



 

 

 

 

RENT COMMENCEMENT DATE:

For the Third Floor Premises, the date that is four (4) months after the Term
Commencement Date (the "Third Floor Rent Commencement Date"); for the Second
Floor Premises and the Duct Chase Space, the date that is twelve (12) months
after the Second Floor Premises Possession Date (the "Second Floor Rent
Commencement Date"); as used in this Lease, the term "Rent Commencement Date"
shall mean the date that is the Second Floor Rent Commencement Date.

 

 

BASE RENT:

Time Period

Annual Base
Rent*

Monthly Base
Rent*

 

From the Term Commencement Date through the day immediately prior to the Third
Floor Rent Commencement Date

$0.00

$0.00

 

From the Third Floor Rent Commencement Date through the day immediately prior to
the Rent Commencement Date

$810,468.00 (annualized amount)

$67,539.00

 

From the Rent Commencement Date through the end of the 12th full calendar month
following the Rent Commencement Date

$1,213,738.10

$101,144.84

 

Months 13-24

$1,251,746.60

$104,312.22

 

Months 24-36

$1,289,755.10

$107,479.59

 

Months 37-48

$1,327,763.60

$110,646.97

 

Months 49-60

$1,365,772.10

$113,814.34

 

Months 61-72

$1,403,780.60

$116,981.72

 

Months 73-84

$1,441,789.10

$120,149.09

 

Months 85-96

$1,479,797.60

$123,316.47

 

Months 97-108

$1,517,806.10

$126,483.84

 

Months 109-120

$1,555,814.60

$129,651.22

 

*During the time period from the Term Commencement Date through the day that is
immediately prior to the Third Floor Rent Commencement Date, Tenant's Base Rent
shall be fully abated with respect to the entire Premises; during the time
period from the Third Floor Rent Commencement Date through the day that is
immediately prior to the Rent Commencement Date, Tenant's Base Rent shall be
fully abated with respect to the Second Floor Premises only.

 

 

OPERATING EXPENSE BASE YEAR:

Calendar year 2019 (i.e., January 1, 2019 through December 31, 2019)

 

 

REAL ESTATE TAX BASE YEAR:

Fiscal year 2019 (i.e., July 1, 2018 through June 30, 2019)





3

--------------------------------------------------------------------------------

 



 

 

SECURITY DEPOSIT:

$606,869.05, subject to Section 11.13 hereof

 

 

PERMITTED USES:

Subject to applicable zoning, for business offices and, within the Lab Area (as
defined in Section 3.2 hereof), manufacturing (including without limitation
analytical testing and formulation in connection therewith) of pharmaceutical
products, and for no other purpose whatsoever

 

 

BROKERS:

Transwestern and Newmark Knight Frank

 

 

PARKING SPACES:

One hundred ninety (190) unreserved/unassigned spaces in the parking lots
located at the Property

 

ARTICLE II

PREMISES AND LEASE TERM

2.1         PREMISES.

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to and with the benefit of the terms, covenants, conditions and provisions of
this Lease, the Premises. Tenant will have the non-exclusive right (in common
with other tenants and all others to whom Landlord has granted or may grant such
rights) to use the Common Areas (as defined below) for the purposes intended,
subject to such reasonable rules and regulations as Landlord may establish or
modify from time to time. Tenant will not unreasonably interfere with the rights
of Landlord, other tenants, or any other person entitled to use the Common
Areas. "Common Areas" means all areas within the Property which are available
for the common use of tenants of the Property and which are not leased or held
for the exclusive use of Tenant or other tenants, including, but not limited to,
parking areas, driveways, sidewalks, access roads, landscaping, and planted
areas.

The Duct Chase Space shall be used by Tenant solely for the placement of
ductwork associated with vent hoods located in the Lab Area (as defined in
Section 3.2 hereof), and for no other purpose. Tenant shall have no right to
access the Duct Chase Space from outside the Premises, except to the extent any
such Duct Chase Space may be accessed directly from Common Areas immediately
adjacent to such Duct Chase Space without unreasonably interfering with the use
of such Common Areas by Landlord and other tenants and occupants of the
Building.

Tenant shall have the right to the exclusive use, at no additional charge and at
its sole risk, but otherwise in accordance with all the terms and conditions of
this Lease, of the patio on the exterior of the Third Floor Premises (the
"Patio"). Tenant shall be responsible, at its sole expense, for maintaining the
Patio in a neat and tidy condition at all times, free of trash, rubbish, and
waste.

Tenant shall have access to the Premises 24 hours per day, 7 days per week, 52
weeks per year (including, without limitation, swipe card or key fob access to
the Building's entrance doors and fitness center).

Excepted and excluded from the Premises are the ceiling, floor and all perimeter
walls of the Premises, except the inner surfaces thereof, but the entry doors to
the Premises are a part thereof; and Tenant agrees that Landlord shall have the
right to place in the Premises (but in such manner as to reduce to a minimum
interference with Tenant's use of the Premises) utility lines, pipes, risers and
chasers, and the like, in, over and upon the Premises, provided that Landlord
shall, if it is reasonably feasible, place such utility





4

--------------------------------------------------------------------------------

 



lines, pipes and the like behind the walls, above the ceilings and below the
floor of the Premises, and that in no event shall any such utility lines, pipes
and the like be run through the Lab Area within the Premises. Tenant shall
install and maintain, as Landlord may require, proper access panels in any hung
ceilings or walls as may be installed by Tenant following completion of the
initial improvements to afford access to any facilities above the ceiling or
within or behind the walls of the Premises.

Landlord represents, warrants and covenants to Tenant that (i) to Landlord's
knowledge, as of the date hereof, the Premises, the Building and the Property do
not violate any of the Covenants; (ii) to Landlord's knowledge, Landlord is not
in default under the Covenants; (iii) Landlord has not received written notice
of a default of another party to the Covenants; (iv) Landlord has obtained all
consents and approvals required under the Covenants in connection with
Landlord's work on the Building and the Property and, if applicable, will obtain
the same with respect to Landlord's Work; and (v) Landlord shall not amend or
modify (or consent to same) the Covenants in any manner that would materially
adversely affect Tenant's use and occupancy of the Premises. Landlord covenants
and agrees that throughout the Term (a) it will comply with the material terms
and conditions of the Covenants and (b) it will use good faith efforts to cause
the Property to be in compliance with the material terms and conditions of the
Covenants. The "Covenants" shall mean collectively the following: Protective
Covenants, Design and Development Standards for Stoughton Technology Center
dated March 1, 1988 and recorded with the Norfolk Registry of Deeds in Book
7895, Page 171; and Variance to Protective Covenants, Design and Development
Standards for Stoughton Technology Center dated March 7, 1989 and recorded with
the Norfolk Registry of Deeds in Book 8433, Page 721.

2.2         INITIAL TERM.

Landlord hereby leases the Premises to Tenant and Tenant leases the Premises
from Landlord for the Initial Term. Any occupancy of the Premises by Tenant
prior to the Term Commencement Date will be subject to all of Tenant's
obligations under this Lease (except that Tenant will not be obligated to pay
Rent, other than for electricity consumption in the Premises, during such period
of early occupancy, provided that Tenant shall not be responsible for the cost
of electricity consumption in the Premises while Landlord's Work is being
performed by Landlord).

2.3         EARLY ENTRY FOR INSTALLATION OF EQUIPMENT.

Landlord shall use commercially reasonable efforts to notify Tenant (which
notice may be given by telephone or e-mail to Paul Brannelly at (781) 731-3734
or pbrannelly@collegiumpharma.com) approximately thirty (30) days prior to the
anticipated Term Commencement Date, and Tenant may then enter the Third Floor
Premises from such date until the Term Commencement Date for the sole purpose of
installing its furniture, fixtures, equipment and telecommunications systems in
the Third Floor Premises; provided, however, that such installation does not
interfere with the completion of Landlord's Work and is done in harmony with
Landlord's contractors, and provided, further, that all terms and provisions of
the Lease (other than the obligation to pay Rent, provided however that Tenant
shall pay for electricity consumption in the Premises, provided further that
Tenant shall not be responsible for the cost of electricity consumption in the
Premises while Landlord's Work is being performed by Landlord) are observed by
Tenant. Landlord similarly shall use commercially reasonable efforts to notify
Tenant as provided above approximately thirty (30) days prior to the Second
Floor Premises Possession Date for the same purpose and subject to the foregoing
conditions.

2.4         FAIR MARKET RENT.

Whenever any provision of this Lease provides that the Fair Market Rent shall be
calculated, it shall mean ninety-five percent (95%) of the fair market rent for
the Premises as of the commencement of the period in question under market
conditions for comparable first class office space (with respect to age,





5

--------------------------------------------------------------------------------

 



use, quality, location, and amenities) in the Route 128 South market, as well as
such annual increases in rent and market concessions (including without
limitation free rent and construction allowances) for the period in question as
are consistent with then current market conditions. Fair Market Rent shall be
determined by agreement between Landlord and Tenant, but if Landlord and Tenant
are unable to agree upon the Fair Market Rent within twenty (20) days after the
date on which Tenant delivers notice of its exercise of its option to extend
under Section 2.5 below, then Landlord and Tenant shall mutually select a real
estate professional with at least ten (10) years' continuous experience in the
business of appraising or marketing office space in the Stoughton, Massachusetts
area (the "Valuation Expert") to resolve the dispute as to the Fair Market Rent.
If Landlord and Tenant cannot agree upon the designation of the Valuation Expert
within thirty (30) days of the expiration of the foregoing twenty (20) day
period, either party may apply to the American Arbitration Association, the
Greater Boston Real Estate Board, or any successor thereto, for the designation
of a Valuation Expert. Within ten (10) days of the selection of the Valuation
Expert, Landlord and Tenant shall each submit to the Valuation Expert a copy of
its proposed Fair Market Rent, together with any supporting material. The
Valuation Expert shall not perform his or her own valuation, but rather, shall,
within thirty (30) days after receipt of such submissions, select as the Fair
Market Rent the submission which the Valuation Expert concludes most closely and
accurately reflects the Fair Market Rent for the Premises and the rental rate
set forth in that submission shall be the Fair Market Rent for such Extension
Term. The Valuation Expert shall give notice of his or her determination to
Landlord and Tenant and such decision shall be final and conclusively binding
upon Landlord and Tenant. Each party shall pay the fees and expenses of any real
estate professional such party retains and such party's counsel, if any, in
connection with any proceeding under this paragraph, and the parties shall split
equally the fees and expenses of the Valuation Expert.

2.5        OPTION TO EXTEND.

Provided that the Tenant originally named herein (a) has not been in monetary
default beyond applicable notice and cure periods during the Initial Term, (b)
has, throughout the Initial Term, materially complied with all of the provisions
of Article Five hereof, and (c) is not in default under this Lease beyond
applicable notice and cure periods (both at the time such extension option may
be exercised and/or at the time such Extension Term (as hereafter defined)
commences), provided that for such exercise to be effective, any and all such
defaults shall be cured prior to the expiration of the applicable notice and
cure periods, Tenant shall have the right and option to extend the Initial Term
for two (2) additional consecutive periods of five (5) years each (each, an
"Extension Term") each commencing the day after the expiration of the then
current Lease Term and ending on the fifth anniversary of such expiration,
provided that Tenant shall give Landlord notice of Tenant's exercise of such
option no more than fifteen (15) months and no less than twelve (12) months
prior to the expiration of the then current Lease Term. Prior to the exercise by
Tenant of such option, the expression "Lease Term" shall mean the Initial Term
as the same may have been extended, and after the exercise by Tenant of such
option, the expression "Lease Term" shall mean the Lease Term as it has been
then extended. All of the terms, covenants, conditions, provisions and
agreements contained in this Lease shall be applicable to the then extended
Lease Term, except as hereinafter set forth. If Tenant shall give notice of its
exercise of this option to extend in the manner and within the time period
provided aforesaid, the Lease Term shall be extended upon the giving of such
notice without the requirement of any further action on the part of either
Landlord or Tenant. If Tenant shall fail to give timely notice of the exercise
of such option as aforesaid, Tenant shall have no right to extend the Term of
this Lease, time being of the essence of the foregoing provisions, and shall be
deemed to have waived any and all remaining options. The Base Rent payable
during each Extension Term shall be the Fair Market Rent determined in
accordance with Section 2.4 above. This option to extend shall be personal to
Collegium Pharmaceutical, Inc., and shall not be exercisable by any other party
other than a Permitted Transferee (as defined in Section 8.4 hereof).





6

--------------------------------------------------------------------------------

 



2.6        RIGHT OF FIRST REFUSAL.

Provided that the Tenant originally named herein (a) has not been in monetary
default beyond applicable notice and cure periods during the Lease Term, (b)
has, throughout the Lease Term, materially complied with all of the provisions
of Article Five hereof, and (c) is not in default beyond applicable notice and
cure periods under this Lease at the time the within right may be exercised, as
well as on the commencement date for Tenant's leasing of the Right of First
Refusal Space (as defined below), provided that for such exercise to be
effective, any and all such defaults shall be cured prior to the expiration of
the applicable notice and cure periods, Landlord grants to Tenant an ongoing
right of first refusal, exercisable within the twelve (12) month period
commencing on the Term Commencement Date (the "Right of First Refusal"), to
lease any portion of the second (2nd) floor of the Building (the "Right of First
Refusal Space") on the following basis:

In the event that Landlord intends to accept a bona-fide third party offer on
the Right of First Refusal Space, Landlord shall notify Tenant of such third
party offer in writing ("Landlord's ROFR Notice"). Landlord will offer the Right
of First Refusal Space to Tenant on the same economic terms as set forth in this
Lease (i.e., initial Base Rent of $23.95/rsf with $0.75/rsf annual escalations;
four (4) months' free Base Rent; a term coterminous with the Initial Term; and
turnkey buildout consistent with a standard office buildout comparable to
Landlord's Work for the Third Floor Premises, excluding the Additional
Allowance).

Tenant may exercise the Right of First Refusal by delivering to Landlord an
unconditional exercise ("Tenant's ROFR Notice") of such right within seven (7)
business days after delivery by Landlord of Landlord's ROFR Notice to Tenant.
Alternatively, Tenant may exercise the Right of First Refusal at its own
election any time during the twelve (12) month period commencing on the Term
Commencement Date. Time will be of the essence with respect to the giving of
Tenant's ROFR Notice. Tenant must lease all of the Right of First Refusal Space
described in Landlord's ROFR Notice and not only a portion thereof

Upon exercise of the Right of First Refusal, the Right of First Refusal Space
will be deemed added to Tenant's existing Premises, and the parties will
execute, within fifteen (15) business days, an amendment to this Lease
memorializing the addition of the Right of First Refusal Space to the Premises.

If Tenant does not timely deliver Tenant's ROFR Notice to Landlord, it will be
conclusively presumed that Tenant has waived its Right of First Refusal, and
thereafter Landlord shall be free to lease the Right of First Refusal Space to
anyone whom it desires.

Tenant, following any waiver of its rights hereunder with respect to the Right
of First Refusal Space, shall, within seven (7) days of Landlord's request
therefor, execute and deliver to Landlord a certification confirming the waiver
of such right.

2.7        RIGHT OF FIRST OFFER — FIRST AND SECOND FLOORS.

Provided that the Tenant originally named herein (a) has not been in monetary
default beyond applicable notice and cure periods during the Lease Term, (b)
has, throughout the Lease Term, materially complied with all of the provisions
of Article Five hereof, and (c) is not in default under this Lease at the time
the within right may be exercised, as well as on the commencement date for
Tenant's leasing of the Offered Space (as defined below), provided that for such
exercise to be effective, any and all such defaults shall be cured prior to the
expiration of the applicable notice and cure periods, if at any time during the
Lease Term Landlord is preparing to submit, or has submitted, a letter of intent
to an unrelated third party for space located on the first (1st) or second (2nd)
floors of the Building that is or becomes vacant and available (all or any
portion of such floor(s), the "Offered Space"), then Landlord shall offer to
Tenant





7

--------------------------------------------------------------------------------

 



the right to include the Offered Space within the Premises on the same fair
market (as determined by Landlord in its commercially reasonable discretion)
terms and conditions upon which Landlord intends to offer the Offered Space for
lease, provided that, notwithstanding such terms and conditions, in no event
shall the rental rate payable by Tenant for the Offered Space be less than
Tenant's then current rental rate at the time of the First Offer Notice (as
defined below).

Such offer will be made by Landlord to Tenant in a written notice (the "First
Offer Notice"), which offer will specify the terms which Landlord intends to
offer with respect to the Offered Space. Tenant may accept the offer set forth
in the First Offer Notice by delivering to Landlord an unconditional acceptance
("Tenant's ROFO Notice") of such offer within the time period specified by
Landlord in the First Offer Notice to Tenant (but not less than three (3)
business days). Time will be of the essence with respect to the giving of
Tenant's ROFO Notice. If Tenant fails to timely deliver Tenant's ROFO Notice to
Landlord or otherwise waives its rights under this Section 2.7 with respect to
the Offered Space, Landlord may market and lease such Offered Space to any party
and upon any terms free of any rights of Tenant, provided that the rent
(inclusive of free rent, improvement allowance(s), and other concessions)
payable by such party shall not be less than ninety percent (90%) of the rental
rate offered to Tenant in the First Offer Notice.

Tenant must accept all Offered Space offered by Landlord at any one time if it
desires to accept any of such Offered Space and may not exercise its right with
respect to only part of such space. If the term offered for leasing the Offered
Space extends beyond the expiration date of this Lease, such expiration date for
the entire leased premises shall be extended such that the terms for Tenant's
leasing of the Leased Premises as demised herein will be coterminous with the
term for Tenant's leasing of the Offered Space. In addition, if Landlord desires
to lease more than just the Offered Space to one tenant, Landlord may offer to
Tenant pursuant to the terms hereof all such space which Landlord desires to
lease, and Tenant must exercise its rights hereunder with respect to all such
space and may not insist on receiving an offer for just the Offered Space.

Tenant, following any waiver of its rights hereunder with respect to any
applicable Offered Space, shall, within seven (7) days of Landlord's request
therefor, execute and deliver to Landlord a certification confirming the waiver
of such right.

2.8        RIGHT OF FIRST OFFER — FOURTH FLOOR.

Provided that the Tenant originally named herein (a) has not been in monetary
default beyond applicable notice and cure periods during the Lease Term, (b)
has, throughout the Lease Term, materially complied with all of the provisions
of Article Five hereof, and (c) is not in default under this Lease at the time
the within right may be exercised, as well as on the commencement date for
Tenant's leasing of the Fourth Floor Offered Space (as defined below), provided
that for such exercise to be effective, any and all such defaults shall be cured
prior to the expiration of the applicable notice and cure periods, if at any
time during the Lease Term, after the first lease between Landlord and a third
party for such space, Landlord receives notice from a then tenant of space on
the fourth (4th) floor of the Building that it does not intend to renew its
lease of such space or Landlord's becoming aware that such space will otherwise
become available, and Landlord shall intend to offer such space for lease to an
unrelated third party (any and all such fourth (4th) floor space, the "Fourth
Floor Offered Space"), then Landlord shall offer to Tenant, within ten (10)
business days after Landlord's receipt of such notice from such tenant or
Landlord's becoming aware that such space will otherwise become available, the
right to include the Fourth Floor Offered Space within the Leased Premises on
the same fair market (as determined by Landlord in its commercially reasonable
discretion) terms and conditions upon which Landlord intends to offer the Fourth
Floor Offered Space for lease, provided that, notwithstanding such terms and
conditions, in no event shall the rental rate payable by Tenant for the Fourth
Floor Offered Space be less than Tenant's then current rental rate at the time
of the Fourth Floor First Offer Notice (as defined below).





8

--------------------------------------------------------------------------------

 



Such offer will be made by Landlord to Tenant in a written notice (the "Fourth
Floor First Offer Notice"), which offer will specify the terms which Landlord
intends to offer with respect to the Fourth Floor Offered Space. Tenant may
accept the offer set forth in the Fourth Floor First Offer Notice by delivering
to Landlord an unconditional acceptance ("Tenant's Fourth Floor ROFO Notice") of
such offer within seven (7) business days after delivery by Landlord of the
Fourth Floor First Offer Notice to Tenant. Time will be of the essence with
respect to the giving of Tenant's Fourth Floor ROFO Notice.

Tenant must accept all Fourth Floor Offered Space offered by Landlord at any one
time if it desires to accept any of such Fourth Floor Offered Space and may not
exercise its right with respect to only part of such space. If the term offered
for leasing the Fourth Floor Offered Space extends beyond the expiration date of
this Lease, such expiration date for the entire leased premises shall be
extended such that the terms for Tenant's leasing of the Leased Premises as
demised herein will be coterminous with the term for Tenant's leasing of the
Fourth Floor Offered Space. In addition, if Landlord desires to lease more than
just the Fourth Floor Offered Space to one tenant, Landlord may offer to Tenant
pursuant to the terms hereof all such space which Landlord desires to lease, and
Tenant must exercise its rights hereunder with respect to all such space and may
not insist on receiving an offer for just the Fourth Floor Offered Space.

Tenant's right of first offer under this Section 2.8 shall be a one-time right
only with respect to each Fourth Floor Offered Space. Therefore, if Tenant does
not accept (or fails to timely accept) an offer made by Landlord in the Fourth
Floor First Offer Notice with respect to a particular Fourth Floor Offered
Space, Landlord will be under no further obligation to Tenant with respect to
such Fourth Floor Offered Space, Tenant will be deemed to have irrevocably
waived all further rights with respect to such Fourth Floor Offered Space under
this Section 2.8, and Landlord will be free to lease any or all of such Fourth
Floor Offered Space to third parties upon any terms free of any rights of
Tenant, provided that the rent (inclusive of free rent, improvement
allowance(s), and other concessions) payable by such party shall not be less
than ninety percent (90%) of the rental rate offered to Tenant in the Fourth
Floor First Offer Notice.

Tenant, following any waiver of its rights hereunder with respect to any
applicable Fourth Floor Offered Space, shall, within seven (7) days of
Landlord's request therefor, execute and deliver to Landlord a certification
confirming the waiver of such right.

2.9        ADDITIONAL SPACE — FIRST FLOOR.

In the event that Tenant desires to lease additional space on the first floor of
the Building for the storage of its equipment and materials, and appropriate
space is available for such use, Tenant shall have the right to lease such space
on the same terms and conditions set forth in this Lease and at the same Base
Rent rates payable for the Premises. Notwithstanding anything in this Section
2.9 or otherwise in this Lease to the contrary, Tenant shall be responsible, at
its sole cost and expense, for preparing such first floor space for its use and
occupancy pursuant to a plan mutually acceptable to Landlord and Tenant, such
work to be performed in accordance with Section 5.6 hereof and all other
applicable provisions of this Lease, provided that Landlord shall contribute an
allowance of up to Forty and No/100 Dollars ($40.00) per square foot toward the
cost of such work. In the event that Tenant leases additional space on the first
floor of the Building pursuant to this Section 2.9, Landlord and Tenant shall
execute and deliver a mutually acceptable amendment to this Lease memorializing
the addition of such space to the Premises, and setting forth (a) the
adjustments to Base Rent and Tenant's Pro Rata Share resulting from such
addition and (b) the terms and conditions for Landlord's contribution of the
foregoing allowance.





9

--------------------------------------------------------------------------------

 



ARTICLE III

COMMENCEMENT AND CONDITION

3.1        TERM COMMENCEMENT DATE.

The Term Commencement Date shall be as defined in Article I hereof.

If, as a result of Tenant's Delay(s), Landlord's Work is delayed in the
aggregate for a sufficient time period that all of Tenant's free rent has been
forfeited pursuant to the preceding sentence, Landlord may (but shall not be
required to) at any time thereafter terminate this Lease by giving written
notice of such termination to Tenant and thereupon this Lease shall terminate
without further liability or obligation on the part of either party except that
Tenant shall pay to Landlord the cost theretofore incurred by Landlord in
performing Landlord's Work.

"Substantial Completion" (or like phrases) of Landlord's Work, with respect to
each of the Third Floor Premises and the Second Floor Premises, shall mean (i)
completion of such Landlord's Work except for minor items and adjustments which
can be completed after Tenant's occupancy without undue interference with
Tenant's use of such floor of the Premises (i.e. so-called "punch list items")
and (ii) issuance of a temporary certificate of occupancy for the Permitted Uses
with respect to such floor of the Premises (without conditions other than
relating to Tenant's installation of its furniture, fixtures, and equipment) by
the Town of Stoughton Building Department (provided that Landlord shall obtain a
permanent certificate of occupancy as soon as reasonably available and provide a
copy of same to Tenant promptly thereafter). Upon Substantial Completion of
Landlord's Work with respect to each of the Third Floor Premises and the Second
Floor Premises, Landlord shall cause Landlord's architect to prepare a punch
list of such minor items and adjustments remaining to be performed, and within
five (5) business days after architect's delivery of such punch list to Landlord
and Tenant, Landlord and Tenant shall conduct a walkthrough of the applicable
floor of the Premises to confirm such punch list. Landlord shall use reasonable
efforts to complete all punch list items within thirty (30) days or, if such
completion is not feasible for any reason, as soon as conditions permit and
Tenant shall afford Landlord access to the Premises for such purpose.

"Tenant Delays" means any actual delay in the completion of the Landlord's Work
resulting from any or all of the following:

(a)        Tenant's failure to timely perform any of its obligations pursuant to
this Lease, including any failure to select finishes, if any, as necessary,
within two (2) business days from the date that Landlord requests that Tenant
make such selection and provides all information necessary to make such
selections;

(b)        Change orders requested by Tenant after the date hereof;

(c)        Any delay of Tenant in making payment to Landlord for any costs due
from Tenant under this Lease, including without limitation Excess Costs (as
hereinafter defined); or

(d)        Any other act or failure to act by Tenant, Tenant's employees,
agents, architects, independent contractors, consultants and/or any other person
performing or required to perform services on behalf of Tenant, provided that
Landlord shall deliver written notice of such delay describing the same with
reasonably specificity within two (2) business days after the occurrence of such
delay, and provided further that such delay continues for more than one (1) day
after delivery of such notice.

Landlord shall use commercially reasonable efforts to deliver such notice of
Substantial Completion by the date that is four (4) months after the date hereof
In the event that, subject to Tenant Delays(s) and Section 11.14 hereof, (i) the
Third Floor Premises Possession Date has not occurred on or before the





10

--------------------------------------------------------------------------------

 



date that is twelve (12) months after the date hereof, or (ii) the Second Floor
Premises Possession Date has not occurred on or before the date that is fifteen
(15) months after the date hereof, then in either case, Tenant shall have the
right to terminate this Lease upon written notice to Landlord at any time
thereafter until the applicable Possession Date occurs.

When the Term Commencement Date and the Second Floor Premises Possession Date
have been finally established, each of Landlord and Tenant, upon the request of
the other, shall execute a memorandum of acceptance of the Lease, in Landlord's
customary and commercially reasonable form, stating the Term Commencement Date,
the Second Floor Premises Possession Date, the Rent Commencement Date, and
expiration date as established. Any failure of either party to execute such
statement shall not affect any such dates.

3.2        CONDITION OF PREMISES.

Landlord is leasing the Premises to Tenant "as is", without any representations
or warranties of any kind (including, without limitation, any express or implied
warranties of merchantability, fitness or habitability), subject to all recorded
matters, laws, ordinances and governmental regulations and orders. Tenant
acknowledges that, except as expressly provided in this Lease, neither Landlord
nor any agent of Landlord has made any representation as to the condition of the
Property or the suitability of the Property for Tenant's intended use. Tenant
represents and warrants that Tenant has made its own inspection of and inquiry
regarding the condition of the Property and is not relying on any
representations of Landlord or any broker with respect thereto, except as
expressly provided in this Lease.

Notwithstanding the foregoing, Landlord shall, at Landlord's sole cost and
expense (except with respect to the "Lab Area" as follows), perform the
improvements to the Premises as described on Exhibit C  attached hereto and made
a part hereof using building standard construction methods, materials, colors
and finishes (except as otherwise set forth on Exhibit C), in a good and
workmanlike manner and in compliance with applicable laws, regulations,
ordinances, and codes ("Landlord's Work"). The cost of Landlord's Work with
respect to the "Lab Area" to be located in the Second Floor Premises as shown on
Exhibit B (such portion of Landlord's Work being referred to hereinafter as the
"Lab Area Work") shall be Tenant's sole responsibility, provided that Landlord
and Tenant acknowledge that the cost of Landlord's Work includes, without
limitation, a budget of up to Two Hundred Forty Thousand and No/100 Dollars
($240,000.00) contributed by Landlord for the Lab Area Work. Notwithstanding
Tenant's obligation to pay for Excess Costs (as defined in the following
paragraph), Landlord shall provide an additional tenant improvement allowance of
up to Twenty and No/100 Dollars ($20.00) per rentable square foot of the Lab
Area, provided, however, that notwithstanding the actual square footage of the
Lab Area, the maximum amount of such allowance shall be Sixty Thousand and
No/100 Dollars ($60,000.00) (the "Additional Allowance"), for use by Tenant in
the event that Tenant requests changes to the scope with respect to the Lab Area
Work that increase the cost of such work in excess of the foregoing budget. The
amount of the Additional Allowance utilized by Tenant shall be amortized as Base
Rent over the Initial Term at a rate of $0.019 per rentable square foot of the
total Premises per year for each dollar ($1.00) of the Additional Allowance
utilized by Tenant, up to a total of an additional $0.38 per rentable square
foot (i.e., $19,257.64) per year for the Initial Term in the event Tenant
utilizes the entire Additional Allowance. Within fifteen (15) business days
after the date on which the total increase to the Base Rent resulting from
Tenant's use of the Additional Allowance has been determined, Landlord and
Tenant shall execute and deliver an amendment to this Lease memorializing the
increase in the Base Rent for the Initial Term.

From and after the date hereof, subject to the preceding paragraph with respect
to the Lab Area Work,  Tenant may not request any changes to Landlord's Work.
If, notwithstanding the foregoing, after the date hereof Tenant requests any
changes to Landlord's Work which will either increase the cost of
Landlord's Work or the time necessary to complete Landlord's Work, Landlord
shall not be required to make such 





11

--------------------------------------------------------------------------------

 



changes to such plans and complete such changed work unless Tenant pays to
Landlord all costs associated with such change and/or delay (the "Excess
Costs"), but Excess Costs shall not include any Rent payable by Tenant for such
period of delay to the extent such Rent is payable by Tenant pursuant to another
provision of this Lease. Such Excess Costs shall be paid to Landlord as follows:
50% prior to commencement of construction of such change and 50% upon completion
of such changes. Any changes to Landlord's Work requested by Tenant shall be in
the form of a written request for change order to be submitted by Tenant to
Landlord, who shall, within a commercially reasonable time period specified by
Landlord, provide a written estimate of the cost and time necessary to perform
the additional work contemplated by such request for change order. Tenant shall
approve or reject such estimate within the time period specified by Landlord
therein. Any increases to the cost of Landlord's Work resulting from Tenant's
request of above-standard materials, colors, or finishes (including without
limitation wiring and cabling; workstations; furniture, fixtures, and equipment;
appliances; and specialty equipment) pursuant to a change order shall be treated
as Excess Costs. In the event that Tenant requests additional funding for the
Lab Area Work in excess of the Additional Allowance, such excess amount shall be
treated as Excess Costs.

Landlord shall engage Campanelli Associates Construction Corporation
("Landlord's General Contractor") to perform Landlord's Work. The Lab Area Work
shall be performed on an open book basis; Landlord's General Contractor shall
obtain, to the extent feasible, at least two (2) bids from qualified bidders for
each portion of the Lab Area Work. The selection and award of the Lab Area Work
to the successful bidders shall be made by Landlord based upon Landlord's
determination of the lowest most qualified bid. Landlord's General Contractor
shall be entitled to a payment in an amount equal to four percent (4%) of the
actual cost of the Lab Area Work for general overhead costs and a payment in an
amount equal to four percent (4%) of the actual cost of Lab Area Work for
profit, which amounts shall be included in the cost of the Lab Area Work. During
the construction of the Lab Area Work, Landlord shall provide to Tenant a
monthly summary of all expenses incurred in connection with the Lab Area Work.

On the respective Possession Dates, Landlord's Work with respect to the Third
Floor Premises and the Second Floor Premises (including without limitation the
Lab Area Work) shall comply with applicable laws, regulations, ordinances, and
codes, and the Third Floor Premises and Second Floor Premises shall comply with
applicable laws, regulations, ordinances, and codes to the extent required to
obtain a certificate of occupancy for the Permitted Uses for the Premises.

Landlord's Work shall include, without limitation, the installation of new
concrete pavers on the Patio. Landlord shall be responsible, at its sole
expense, for demising the Premises into a single contiguous space and demising
base building mechanical, electrical, and plumbing systems. Tenant shall be
responsible, at its sole expense, for the cost of any furniture for the Patio
area.

Notwithstanding Tenant's maintenance obligations with respect to the Premises
set forth in Section 5.5 hereof, Landlord shall repair, at its sole expense, any
elements of Landlord's Work that are discovered to be defective or damaged
(other than due to the negligence or willful misconduct of Tenant or its agents,
employees, contractors, and invitees) within the one (1) year period commencing
on each of the respective floors' Possession Dates, and Landlord shall enforce
any and all warranties it has obtained with respect to Landlord's Work for the
benefit of Tenant, such warranties to be on commercially reasonable terms and
customary for the trades involved.





12

--------------------------------------------------------------------------------

 



ARTICLE IV

RENT

4.1        BASE RENT.

Commencing on the applicable Rent Commencement Date, and on the first day of
each calendar month during the Lease Term, Tenant will pay to Landlord the Base
Rent in equal monthly installments, in lawful money of the United States, in
advance and without offset, deduction, prior notice or demand, except as
expressly set forth in this Lease. The Base Rent is payable at Landlord's Rent
Payment Address or at such other place or to such other person as Landlord may
designate in writing from time to time. Payments of Base Rent for any partial
calendar month will be prorated.

4.2        ADDITIONAL RENT.

All sums payable by Tenant to Landlord under this Lease other than Base Rent,
are "Additional Rent"; the term "Rent" includes both Base Rent and Additional
Rent.

4.2.1    REAL PROPERTY TAXES.

Tenant covenants and agrees to pay to Landlord, as Additional Rent, an
escalation charge calculated as Tenant's Pro Rata Share of the increase in Real
Property Taxes (hereafter defined), for each fiscal tax period (being July 1
through June 30), or ratable portion thereof, included in the Lease Term over
the Base Taxes (hereinafter defined), provided that for purposes of making such
calculation, the amount of Real Property Taxes (including without limitation the
amount for the Real Estate Tax Base Year) shall be adjusted to the figure
reasonably estimated to reflect a 100% occupancy rate and fully assessed value
for the Building. Tenant shall make estimated payments on account of increases
in Real Property Taxes above the Base Taxes in monthly installments on the first
day of each month commencing on the later of (i) the first day of the month that
is twelve (12) full calendar months following the Second Floor Premises
Possession Date, and (ii) July 1, 2019, in amounts reasonably estimated from
time to time by Landlord to provide for the full payment of Tenant's obligation
with respect to Real Property Taxes on the date such Real Property Taxes are
due, and with a final payment adjustment between the parties within 30 days
after Landlord provides Tenant a statement of Real Property Taxes and Tenant's
Pro Rata Share of the increase of such Real Property Taxes above Base Taxes for
Landlord's most recent tax year, which statement shall be provided no later than
ninety (90) days after the end of the tax year that is the subject of the
statement. "Base Taxes" as used herein means the amount of Real Property Taxes
for the Real Estate Tax Base Year. If Landlord receives a refund of Real
Property Taxes with respect to which Tenant has paid Tenant's Pro Rata Share,
Landlord will refund to Tenant Tenant's Pro Rata Share of such refund after
deducting therefrom all reasonable related costs and expenses of obtaining such
refund. This section shall survive the expiration or earlier termination of this
Lease, provided that Landlord hereby waives and shall have no right to collect
from Tenant any Real Property Taxes if not billed within twelve (12) months
after the end of the tax year to which such Real Property Taxes relate (unless
and except to the extent to which such Real Property Taxes are the subject of
pending abatement and/or appeal proceedings).

As used in this Lease, the term "Real Property Taxes" shall mean all taxes,
assessments, betterments, excises, user fees and all other governmental charges
and fees of any kind or nature, or impositions or agreed payments in lieu
thereof or voluntary payments made in connection with the provision of
governmental services or improvements of benefit to the Building and/or the
Property (including any so- called linkage, impact or voluntary betterment
payments), and all penalties and interest thereon (if due to Tenant's failure to
make timely payments on account of Real Property Taxes), assessed or imposed
against the Premises or the Property (including without limitation any personal
property taxes levied on such property or on fixtures or equipment used in
connection therewith), or upon Landlord by virtue of





13

--------------------------------------------------------------------------------

 



its ownership thereof, other than a federal, state, or local income tax of
general application, excise, profits, estates, inheritance, succession, gift,
transfer, franchise, capital, other tax assessments on Landlord or on the rent,
gross receipts taxes, and interest and penalties not attributable to Tenant's
late payments hereunder. If during the Lease Term the present system of ad
valorem taxation of property shall be changed so that, in lieu of or in addition
to the whole or any part of such ad valorem tax, there shall be assessed, levied
or imposed on such property or Premises or on Landlord any kind or nature of
federal, state, county, municipal or other governmental capital levy, income,
sales, franchise, excise or similar tax, assessment, levy, charge or fee (as
distinct from the federal, state, and local income tax in effect on the Term
Commencement Date) measured by or based in whole or in part upon Building or
Property valuation, mortgage valuation, rents or any other incidents, benefits
or measures of real property or real property operations, then any and all of
such taxes, assessments, levies, charges and fees shall be included within the
term Real Property Taxes. Real Property Taxes include reasonable expenses,
including fees of attorneys, appraisers and other consultants, incurred in
connection with any efforts to obtain abatements or reductions or to assure
maintenance of Real Property Taxes (collectively, "Reductions") for any tax
fiscal year wholly or partially included in the Lease Term, whether or not
successful and whether or not such efforts involve filing of actual abatement
applications or initiation of formal proceedings. Upon request of Tenant and so
long as there is a reasonable basis therefor, Landlord shall use commercially
reasonable efforts to obtain Reductions.

4.2.2    PERSONAL PROPERTY TAXES.

Tenant will pay directly all taxes charged against trade fixtures, furnishings,
equipment, inventory or any other personal property belonging to Tenant. Tenant
will use commercially reasonable efforts to have personal property taxed
separately from the Property. If any of Tenant's personal property is taxed with
the Property, Tenant will pay Landlord the taxes for such personal property
within 30 days after Tenant receives a written statement from Landlord for such
personal property taxes accompanied by reasonable backup documentation.

4.2.3    OPERATING EXPENSES.

Tenant covenants and agrees to pay to Landlord, as Additional Rent, commencing
upon the later of (i) the first day of the month that is twelve (12) full
calendar months following the Second Floor Premises Possession Date, and (ii)
January 1, 2020, an escalation charge calculated as Tenant's Pro Rata Share of
the increase in Operating Expenses (hereafter defined) for each calendar year,
or ratable portion thereof, included in the Lease Term above Base Operating
Expenses (hereinafter defined). Tenant shall make estimated payments on account
of increases in Operating Expenses in monthly installments on the first day of
each month in advance commencing upon the date set forth above, based on amounts
reasonably estimated from time to time by Landlord, and with a final payment
adjustment between the parties within 30 days after Landlord provides Tenant a
statement of Operating Expenses and Tenant's Pro Rata Share of the increase of
such Operating Expenses over Base Operating Expenses for Landlord's most recent
calendar year, which statement shall be provided no later than one hundred
twenty (120) days after the end of the calendar year that is the subject of the
statement. "Base Operating Expenses" as used herein means the amount of
Operating Expenses for the Operating Expense Base Year. This section shall
survive the expiration or earlier termination of this Lease, provided that
Landlord hereby waives and shall have no right to collect from Tenant any
Operating Expenses if not billed within twelve (12) months after the end of the
calendar year in which such Operating Expenses were incurred.

"Operating Expenses" means all costs and expenses incurred by Landlord with
respect to the ownership, maintenance and operation of the Property including,
but not limited to: maintenance, repair and replacement of the heating,
ventilation, air conditioning, plumbing, electrical, mechanical, utility and
safety systems, paving and parking areas, roads and driveways; maintenance of
exterior areas such as gardening and landscaping, snow and ice removal and
Property signage; maintenance and repair of roof





14

--------------------------------------------------------------------------------

 



membrane, flashings, gutters, downspouts, roof drains, skylights and
waterproofing; painting; lighting; cleaning; refuse removal; security; utility
services attributable to the Common Areas (as defined below); Property personnel
costs; personal property taxes; rentals or lease payments paid by Landlord for
rented or leased personal property used in the operation or maintenance of the
Property; fees for required licenses and permits; fees and costs incurred under
covenants, conditions, and restrictions applicable to the Property and/or the
business park in which the Property is located (except to the extent any such
fee or cost is a fee, fine, penalty, interest or litigation costs incurred due
to Landlord's failure to timely perform its obligations under such covenants,
conditions, and restrictions); Landlord's insurance coverages required under
this Lease for the Property; and a property management fee not to exceed four
percent (4%) of gross rents for the Building (the "Management Fee"). Operating
Expenses do not include: (a) the cost of capital repairs, replacements or
improvements, other than annual depreciation (based on the useful life of the
item under generally accepted accounting principles) on any such capital repair,
replacement or improvement that is reasonably intended to reduce Operating
Expenses or that is required for compliance with a law enacted on or after the
Term Commencement Date; (b) debt service under mortgages or ground rent under
ground leases; (c) costs of restoration from any casualty or condemnation to the
extent of net insurance proceeds received by Landlord (or, in the event Landlord
has not maintained the insurance policies required by this Lease, the net
insurance proceeds that would have been received by Landlord had such policies
been maintained); (d) leasing commissions, attorney's fees related to leases,
advertising costs, and tenant improvement costs; (e) litigation expenses
relating to disputes with tenants; (f) costs of initial construction of the
Building and repairing or otherwise correcting defects in the construction of
the Building or other improvements on the Property; (g) costs incurred in
connection with sales, financing, refinancing or change of ownership of the
Property or any portion thereof; (h) costs, fines, interest, penalties, legal
fees or litigation costs incurred due to the late payment of taxes, utilities
bills or other costs; (i) costs incurred by Landlord for organizational expenses
and accounting fees except relating solely to the operation of the Building; (j)
Landlord's general corporate overhead and general and administrative expenses;
(k) compensation paid to persons in commercial concessions operated by Landlord;
(1) rent or costs for a leasing or management office or common areas; (m) taxes;
(n) all amounts which would otherwise be included in Operating Expenses that are
paid to any affiliate or subsidiary of Landlord, or any representative, employee
or agent of same, to the extent the costs of such services exceed the
competitive rates for similar services of comparable quality rendered by persons
or entities of similar skill, competence and experience; (o) all fees for
management of the Property or any portion thereof other than the Management Fee;
(p) any cost or expense for which Landlord is reimbursed by a third party; (q)
wages, salaries and benefits for any employee above the level of property
manager.

Notwithstanding anything to the contrary in the preceding paragraph,
Controllable Operating Expenses (as defined below) charged to Tenant shall not
increase by more than five percent (5%) annually on a non-cumulative basis (the
"CAM Cap"). The CAM Cap in any given calendar year shall be calculated based
upon the Controllable Operating Expenses for the immediately prior calendar year
after the CAM Cap has been applied. "Controllable Operating Expenses" are
defined as all Operating Expenses excluding costs and expenses related to snow
removal, Common Areas utility charges (including but not limited to gas,
electricity and water/sewer), and insurance premiums and costs.

If at any time during the Lease Term, Landlord provides services only with
respect to portions of the Building which include the Premises or incurs other
Operating Expenses allocable to portions of the Building which include the
Premises alone, then such Operating Expenses shall be charged entirely to those
tenants, including Tenant, of such portions, notwithstanding the provisions
hereof referring to Tenant's Pro Rata Share (but Landlord shall provide its
calculation thereof). If, during any period for which Operating Expenses are
being computed, less than all of the Building is occupied by tenants, or if
Landlord is not supplying all tenants with the services being supplied
hereunder, Operating Expenses that vary based upon occupancy shall be reasonably
estimated and extrapolated by Landlord to determine the Operating Expenses that
would have been incurred if the Building were fully occupied for such year and





15

--------------------------------------------------------------------------------

 



such services were being supplied to all tenants, and such estimated and
extrapolated amount shall be deemed to be Operating Expenses for such period
(and Landlord shall provide its calculation thereof).

4.2.4    UTILITIES.

In the event that any utilities are not supplied to the Premises by Landlord as
part of Operating Expenses, Tenant will promptly pay, directly to the
appropriate supplier, the cost of all natural gas, heat, cooling, electricity,
sewer service, telephone, water, refuse disposal and other utilities and
services supplied to the Premises, together with any related installation or
connection charges or deposits (collectively, "Utility Costs") incurred during
the Lease Term. If any utilities are jointly metered with other premises,
Landlord will make a reasonable determination of Tenant's proportionate share of
such Utility Costs and Tenant will pay such share to Landlord. Landlord shall,
prior to the Term Commencement Date install a check meter or submeter in the
Premises (the "Submeter"), at Landlord's sole cost and expense, to measure
Tenant's electricity. Landlord shall read the Submeter monthly and shall bill
Tenant for the cost of Tenant's actual electricity consumption for the Premises
as shown by the Submeter, which costs Tenant shall pay to Landlord as Additional
Rent. If at any time in the future the electricity supplier to the Property
allows a separate meter to be installed for the Premises, Tenant shall
thereafter pay the costs of such electricity directly to the supplier. Landlord
reserves the right to participate in wholesale energy purchase programs and to
provide energy to the Premises through such programs so long as the cost to
Tenant is competitive. In the event of any interruption in any utility due to
the negligence or willful misconduct of Landlord that continues for more than
five (5) consecutive days after written notice of such interruption from Tenant
to Landlord, then, commencing after the expiration of such five (5) day period,
Rent hereunder shall abate for the remaining duration of such interruption.

4.2.5    ELECTRICITY.

Tenant warrants and represents that its electrical demand requirements shall not
adversely affect the Building's electrical system, will not exceed the maximum
from time to time permitted under applicable laws or the capacity of any of the
electrical conductors and equipment in or otherwise serving the Premises. Tenant
agrees to repair at Tenant's sole cost any damage caused to the electrical
system caused by Tenant's failure to observe this requirement. In order to
assure that the capacity of the electrical system of the Building is not
exceeded and to avert possible damage thereto, Tenant shall not, without
Landlord's prior consent, connect any fixtures, appliances or equipment to the
Building's electric distribution system other than customary computer,
electronic, and electrical equipment normally found in business offices and not
drawing more than the building standard, as adjusted by Landlord from time to
time. From time to time during the Lease Term, Landlord shall have the right to
survey Tenant's electric usage. Landlord hereby approves the level of use of
electricity by Tenant associated with the improvements described in Exhibit C.
In the event that Landlord, in its reasonable discretion, determines that Tenant
has exceeded such level of use of electricity then, in addition to any other
rights Landlord may have hereunder, Tenant shall immediately upon demand
(accompanied by reasonable backup documentation) at Landlord's election, (i)
cease to exceed such limit, and/or (ii) reimburse Landlord for the costs of any
repairs required due to Tenant's use in excess of such limit

4.2.6    TENANT'S AUDIT RIGHT.

Notwithstanding anything contained herein to the contrary, but provided that
Tenant is not in default under this Lease beyond the applicable notice and cure
period, Tenant shall have the right, within six (6) months following receipt of
the annual final statements of Operating Expenses and Real Property Taxes, by
written notice delivered to Landlord, to declare that it seeks to inspect and
examine Landlord's books and records relating to Operating Expenses and Real
Property Taxes for said immediately preceding year (except if any overcharge is
found, in which event Tenant may inspect and examine Landlord's books and
records for prior years), whereupon a duly qualified employee of Tenant or
Tenant's designated





16

--------------------------------------------------------------------------------

 



accountant (who shall be paid by Tenant on a non-contingency basis only) may
visit Landlord's office or other place reasonably designated by Landlord, during
normal business hours, upon at least fifteen (15) days prior written notice, to
inspect Landlord's books and records to verify the correctness of such annual
final statements. All information discovered by Tenant (and/or its accountants)
shall be regarded as confidential information and may not be shared with any
other party (except for Tenant's contractors, agents, attorneys, accountants,
investors, potential purchasers, or employees all of who shall agree to keep
such information confidential), unless required by order of a court of competent
jurisdiction (provided that Tenant may disclose such information to the extent
reasonably necessary for the limited purpose of adjudicating any dispute with
Landlord regarding Operating Expenses and Real Property Taxes); Tenant's failure
to adhere to this confidentiality clause shall be deemed to be an Event of
Default that, in additional to all other rights and remedies available to
Landlord under this Lease, shall result in the nullification of this paragraph
and Tenant's future right to inspect and verify Landlord's annual statement of
any charges including but not limited to Operating Expenses and Real Property
Taxes. Tenant shall be required to share with Landlord the results of Tenant's
inspection. It is expressly agreed that any errors will be promptly corrected
(provided that Landlord agrees with Tenant's evaluation or a court of competent
jurisdiction has rendered a final decision in Tenant's favor with respect
thereto), and any resulting overpayment by Tenant will be promptly refunded by
Landlord to Tenant (or, at Tenant's option, credited against the next
installment of rent or other charges due to Landlord hereunder), and any
resulting underpayment by Tenant will be promptly paid by Tenant to Landlord. If
such inspection and examination reveals that Landlord overcharged Tenant by five
percent (5%) or more of the amount actually due, Landlord shall also reimburse
Tenant for Tenant's reasonable inspection and examination costs.

4.3        INDEPENDENT COVENANTS.

Tenant acknowledges and agrees that Tenant's obligations under this Lease to pay
Rent and all of Landlord's obligations under this Lease are independent
covenants, and no default or failure of Landlord under this Lease shall have any
effect on this Lease, give to Tenant any offset or defense to the full and
timely performance of its obligations under this Lease, entitle Tenant to any
abatement of Rent or constitute any actual or constructive eviction of Tenant,
except as otherwise expressly set forth herein. Without limiting any of the
foregoing, Tenant specifically covenants and agrees that Tenant's obligation to
pay all Rent hereunder is not dependent upon the condition of the Premises or
the performance by Landlord of any of its obligations hereunder, and Tenant
shall continue to pay all Rent, without abatement, demand, claim, setoff or
deduction, notwithstanding any breach by Landlord of its duties or obligations
hereunder, whether express or implied, except as otherwise expressly set forth
herein.

4.4        INTEREST AND LATE CHARGES.

Any Rent or other amount due to Landlord, if not paid when due, will bear
interest from the date due until paid at the rate of 15% per year, but not to
exceed the highest rate legally permitted. In addition, if any installment of
Rent or any other sums due from Tenant is not received by Landlord within 5 days
following the due date (or, for the first such instance in any rolling twelve
(12) month period, within five (5) days following Tenant's receipt of written
notice of such late payment), Tenant will pay to Landlord a late charge equal to
5% of such overdue amount. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.

 





17

--------------------------------------------------------------------------------

 



ARTICLE V

TENANT'S COVENANTS

5.1        MANNER OF USE.

Tenant will use the Premises only for the Permitted Uses. Tenant will not cause
or permit the Premises to be used in any way which (i) constitutes a violation
of any Legal Requirements (as defined below) or the rules and regulations (the
"Rules and Regulations") established by Landlord, a copy of which is attached as
Exhibit D, as they may be amended in writing by Landlord upon notice to Tenant
and so long as any such amendment shall not materially increase Tenant's
obligations or materially decrease Tenant's rights under this Lease, (ii)
unreasonably interferes with the rights of tenants of the Property, or (iii)
constitutes a nuisance or waste or will invalidate any insurance carried by
Landlord (Landlord hereby representing that, as of the date hereof, customary
conduct of the Permitted Uses shall not so invalidate any such insurance).
Tenant will obtain and pay for all necessary permits relating to its particular
manner of use of the Premises (including without limitation any and all permits
necessary for its manufacturing use, but excluding a certificate of occupancy),
and will promptly take all actions necessary to comply with all applicable
Federal, State or local statutes, ordinances, rules, notes, regulations, orders,
recorded declarations, covenants and requirements (collectively, "Legal
Requirements") regulating the particular manner of use by Tenant of the
Premises, including, without limitation, the Occupational Safety and Health Act
and the Americans With Disabilities Act. In the event of any conflict or
inconsistency between this Lease and the Rules and Regulations, this Lease shall
control.

5.2        TENANT'S INSURANCE.

Tenant, at its expense, will maintain the following insurance coverages during
the Lease Term:

(a)         Liability Insurance.    Commercial general liability insurance
insuring Tenant against liability for bodily injury, property damage (including
loss of use of property) and personal injury at the Premises, including
contractual liability. Such insurance will name Landlord, its property manager,
any mortgagee, and such other parties as Landlord may designate, as additional
insureds. The initial amount of such insurance will be Two Million Dollars
($2,000,000) per occurrence, will be subject to periodic increases as required
by Landlord's mortgagee, and may be satisfied by any combination of the primary
policy and the excess/umbrella liability policy required in clause (f) below.
The liability insurance obtained by Tenant under this Section 5.2 will (i) be
primary and (ii) insure Tenant's obligations to Landlord under Section 6.4. The
amount and coverage of such insurance will not limit Tenant's liability nor
relieve Tenant of any other obligation under this Lease.

(b)         Worker's Compensation Insurance.    Worker's Compensation Insurance
in the statutory amount (and Employers' Liability Insurance) covering all
employees of Tenant employed or performing services at the Premises, in order to
provide the statutory benefits required by the laws of the state in which the
Premises are located.

(c)         Automobile Liability Insurance.    Automobile Liability Insurance,
including but not limited to, passenger liability, on all owned, non-owned, and
hired vehicles used in connection with the Premises, with a combined single
limit per occurrence of not less than One Million Dollars ($1,000,000) for
injuries or death of one or more persons or loss or damage to property.

(d)         Personal Property Insurance.    Personal Property Insurance covering
leasehold improvements paid for by Tenant (excluding Landlord's Work) and
Tenant's personal property and fixtures from time to time in, on, or at the
Premises, in an amount not less than 100% of the full replacement cost, without
deduction for depreciation, providing protection against events protected under
"All Risk Coverage," as well as against sprinkler damage, vandalism, and
malicious mischief.

 





18

--------------------------------------------------------------------------------

 



(e)         Business Interruption Insurance.    Business Interruption Insurance
providing in the event of damage or destruction of the Premises an amount
sufficient to sustain Tenant for a period of not less than one year for: (i) the
net profit that would have been realized had Tenant's business continued; and
(ii) such fixed charges and expenses as must necessarily continue during a total
or partial suspension of business to the extent to which they would have been
incurred had no business interruption occurred, including, but not limited to,
interest on indebtedness of Tenant, salaries of executives, foremen and other
employees under contract, charges under noncancelable contracts, charges for
advertising, legal or other professional services, taxes and rents that may
still continue and insurance premiums.

(f)          Umbrella Liability Insurance.    The initial amount of Umbrella
Liability Insurance shall be Fifteen Million Dollars ($15,000,000) per
occurrence and Fifteen Million Dollars ($15,000,000) annual aggregate and shall
be subject to periodic increases as required by Landlord's mortgagee. Such
insurance shall name Landlord, its property manager, and any mortgagee as
additional insureds.

At all times when any work is in process in connection with any change or
alteration being made by Tenant, Tenant shall require all contractors and
subcontractors to maintain the insurance described in Sections 5.2(a), 5.2(b),
5.2(c), and 5.2(f).

5.3         GENERAL INSURANCE PROVISIONS.

(a)   Any insurance which Tenant is required to maintain under this Lease will
include a provision which requires the insurance carrier to give Landlord not
less than 30 days' written notice prior to any cancellation (ten (10) days for
cancellation due to non-payment of premium) or modification of such coverage.

(b)   Prior to the earlier of Tenant's entry into the Premises or the Term
Commencement Date, Tenant will deliver to Landlord an insurance company
certificate that Tenant maintains the insurance required by Section 5.2 and not
less than 30 days prior to the expiration or termination of any such insurance,
Tenant will deliver to Landlord renewal certificates therefor.

(c)   All insurance policies required under this Lease will be with companies
having a "General Policy Rating" of A-; X or better, as set forth in the most
current issue of the Best Key Rating Guide.

(d)   Without limiting the provisions of Section 5.4, Landlord and Tenant, on
behalf of themselves and their insurers, each hereby waives any and all rights
of recovery against the other, the agents, advisors, employees, members,
officers, directors, partners, trustees, beneficiaries and shareholders of the
other and the agents, advisors, employees, members, officers, directors,
partners, trustees, beneficiaries and shareholders of each of the foregoing
(collectively, "Representatives"), for loss of or damage to its property or the
property of others under its control, to the extent that such loss or damage is
covered by any insurance policy in force (whether or not described in this
Lease) at the time of such loss or damage, or required to be carried under this
Lease EVEN IF CAUSED BY THE NEGLIGENCE OF THE RELEASED PARTY. All property
insurance carried by either party will contain a waiver of subrogation against
the other party to the extent such right was waived by the insured party prior
to the occurrence of loss or injury.

5.4         INDEMNITY.

To the fullest extent permitted by law, Tenant shall hold Landlord and its
Representatives (collectively, the "Indemnitees") harmless from and defend the
Indemnitees from and against all claims, liabilities, judgments, demands, causes
of action, losses, damages, costs and expenses, including reasonable attorney's
fees, for damage to any property or injury to or death of any person arising
from (i) the use or





19

--------------------------------------------------------------------------------

 



occupancy of the Premises by Tenant or persons claiming under Tenant, except to
the extent caused by the sole negligence or willful misconduct of the
Indemnitees, (ii) the negligence or willful misconduct of Tenant in, upon or
about the Property, or (iii) any breach or default by Tenant under this Lease.
Landlord shall hold Tenant and its Representatives harmless from and defend
Tenant and its Representatives from and against all claims, liabilities,
judgments, demands, causes of action, losses, damages, costs and expenses,
including reasonable attorney's fees, for damage to any property or injury to or
death of any person arising from (i) the operation and management of the
Property by Landlord and its Representatives, except to the extent such is
caused by the negligence or willful misconduct of Tenant or its Representatives,
(ii) the negligence or willful misconduct of Landlord in, upon or about the
Property, or (iii) any breach or default by Landlord under this Lease.

5.5         TENANT'S MAINTENANCE OBLIGATIONS.

Subject to the provisions of Section 3.2 and Article 7, at its sole cost and
expense, Tenant will keep all portions of the Premises for which it is
responsible pursuant to the terms of this Lease in good order, condition and
repair (including repainting and refinishing, as needed). If any portion of the
Premises or any system or equipment within the Premises which Tenant is
obligated to repair cannot be fully repaired or restored, Tenant will promptly
replace such portion of the Premises or system or equipment. If Landlord is
required to perform Tenant's maintenance and repair obligations under this
Section 5.5 after the expiration of the applicable notice and cure period set
forth in Section 9.1 hereof, Tenant shall reimburse Landlord for all costs
incurred in doing so promptly upon receipt of an invoice from Landlord.

5.6         ALTERATIONS, ADDITIONS, AND IMPROVEMENTS.

Tenant may not make any installations, alterations, additions, or improvements
or major repairs in or to the Premises, including without limitation any such
work to prepare the Premises for Tenant's initial occupancy, without obtaining
Landlord's prior written consent. All such work (other than a Cosmetic
Alteration, as hereinafter defined) will be performed in accordance with plans
and specifications approved by Landlord, such approval not to be unreasonably
withheld, conditioned, or delayed. Tenant will procure all necessary
governmental permits and licenses before undertaking any work on the Premises
and will perform all work in a good and workmanlike manner employing materials
of good quality and in conformity with all applicable Legal Requirements and
insurance requirements. Tenant will (i) employ only contractors reasonably
approved by Landlord, (ii) require all contractors employed by Tenant to carry
worker's compensation insurance in accordance with statutory requirements and
commercial general liability insurance covering such contractors on or about the
Premises with a combined single limit not less than $3,000,000 and (iii) submit
certificates evidencing such coverage to Landlord prior to the commencement of
any work. Landlord may inspect Tenant's work at reasonable times. Tenant will
prosecute and complete such work with reasonable diligence and will provide
Landlord with "as built" plans (if applicable), copies of all construction
contracts and proof of payment for all labor and materials. In connection with
all such work, Tenant will pay when due all claims for such labor and materials
furnished to the Premises and keep the Property at all times free from liens for
labor and materials. Tenant will give Landlord at least 20 days' prior written
notice of the commencement of any work on the Premises, regardless of whether
Landlord's consent to such work is required. Landlord may record and post
notices of non-responsibility on the Premises. Tenant agrees to use commercially
reasonable efforts not to employ or permit the use of any labor or otherwise
take any action which might result in a labor dispute involving personnel
providing services in the Building pursuant to arrangements with Landlord.
Notwithstanding the foregoing, Tenant shall be permitted to make alterations and
improvements to the Premises that do not affect the Building structure or
exterior or Building systems, and which do not cost more than Twenty-Five
Thousand Dollars ($25,000) per year in the aggregate (each, a "Cosmetic
Alteration"), without Landlord's consent, but upon prior written notice to
Landlord.

 





20

--------------------------------------------------------------------------------

 



5.7         SIGNS/ADVERTISING.

Except as set forth in Section 6.7 hereof, Tenant shall not place any sign,
symbol, advertisement or the like visible to public view on the exterior walls
(including both interior and exterior surfaces of windows and doors) or on any
part of the Building or the Premises, without the prior written consent of
Landlord, which consent Landlord may withhold in its sole discretion.

5.8         PERSONAL PROPERTY AT TENANT'S RISK.

Tenant covenants and agrees that all of the furnishings, fixtures, equipment,
effects and property of every kind, nature and description of Tenant and of all
persons claiming by, through or under Tenant which, during the continuance of
this Lease or any occupancy of the Premises by Tenant or anyone claiming under
Tenant, may be on the Premises, shall be at the sole risk and hazard of Tenant,
and if the whole or any part thereof shall be destroyed or damaged by fire,
water or otherwise, or by the leakage or bursting of water pipes, steam pipes,
or other pipes, by theft or from any other cause, no part of said loss or damage
is to be charged to or to be borne by Landlord, except to the extent caused by
the negligence or willful misconduct of Landlord or its employees, agents, and
contractors, and except to the extent prohibited by law.

5.9         ENVIRONMENTAL REQUIREMENTS.

(a)         Definition of "Hazardous Material".    "Hazardous Material" means
any flammable items, explosives, radioactive materials, oil, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of "hazardous substances", "hazardous
wastes", "hazardous materials" or "toxic substances" now or hereafter regulated
under any Legal Requirements, including without limitation petroleum-based
products, paints, solvents, lead, cyanide, DDT, printing inks, acids,
pesticides, ammonia compounds and other chemical products, asbestos, PCBs and
similar compounds, and including any different products and materials which are
found to have adverse effects on the environment or the health and safety of
persons; provided, however, "Hazardous Material" does not include any de minimis
quantities of office or other cleaning supplies commonly used in accordance with
Legal Requirements, or other materials customarily used in connection with the
Permitted Uses, provided that such materials are transported, stored, used, and
disposed of in accordance with Legal Requirements.

(b)         Tenant's Obligations.    Tenant will not cause or permit any
Hazardous Material to be generated, produced, brought upon, used, stored,
treated or disposed of in or about the Property by Tenant, its agents,
employees, contractors, sublessees or invitees without (i) the prior written
consent of Landlord, such consent not to be unreasonably withheld, conditioned,
or delayed so long as the use of such Hazardous Material is reasonably
consistent with the Permitted Uses, and (ii) complying with all applicable Legal
Requirements pertaining to the transportation, storage, use or disposal of such
Hazardous Material (collectively, "Environmental Laws"), including, but not
limited to, obtaining proper permits. For the avoidance of doubt, however,
Landlord understands and agrees that (x) Tenant will use the materials listed on
Schedule 1 attached hereto in its operations and that Landlord hereby consents
to the use of the listed materials in the quantities listed, so long as Tenant
otherwise complies with the provisions of this Lease and all applicable
Environmental Laws in the use, storage, treatment, and disposal of such
materials, and (y) Tenant may, from time to time, add different or additional
materials to Schedule 1, subject to Landlord's prior written consent as provided
in clause (i) above. Landlord is entitled to take into account such other
factors or facts Landlord reasonably deems relevant in granting or withholding
consent to Tenant's proposed activity with respect to Hazardous Material.
Landlord will not, however, be required to consent to the installation or use of
any storage tanks on the Property.





21

--------------------------------------------------------------------------------

 



If Tenant's transportation, storage, use or disposal of Hazardous Materials on,
to, or from the Premises or the Property results in the contamination of the
soil or surface or ground water, release of a Hazardous Material or loss or
damage to person(s) or property or the violation of any Environmental Laws, then
Tenant agrees to, upon becoming aware of same: (x) notify Landlord immediately
of any contamination, claim of contamination, release, loss or damage, (y) after
consultation with Landlord, clean up the contamination in full compliance with,
and to the extent required under, all Environmental Laws and (z) indemnify,
defend and hold Landlord harmless from and against any claims, suits, causes of
action, costs and fees, including, without limitation, reasonable attorney's
fees and costs, arising from or connected with any such contamination, claim of
contamination, release, loss or damage. Tenant will reasonably cooperate with
Landlord and provide such non-privileged documents, affidavits and information
as may be requested by Landlord (A) to comply with any Environmental Laws, (B)
to comply with the request of any lender, purchaser or tenant, and/or (C) as
otherwise deemed reasonably necessary by Landlord in its discretion. Upon
becoming aware of same, Tenant will notify Landlord promptly in the event of any
spill or other release of any Hazardous Material at, in, on, under or about the
Premises which is required to be reported to a governmental authority under any
Environmental Laws, will promptly forward to Landlord copies of any written
notices received by Tenant (and shall notify Landlord of any oral notices)
relating to alleged violations of any Environmental Laws related to the Premises
or the Property, will promptly pay when due any fine or assessment against
Landlord, Tenant or the Property and remove or bond any lien filed against the
Property relating to any violation of Tenant's obligations with respect to
Hazardous Material, provided that Tenant shall have the right to contest any
such fine or assessment in good faith, provided that no lien may be allowed to
filed against the Property during the pendency of such contest, and if any lien
is so filed, Tenant shall promptly remove or bond any such lien.

(c)         Landlord's Rights. Landlord will have the right, but not the
obligation, without in any way limiting Landlord's other rights and remedies
under this Lease, upon reasonable advance notice, to enter upon the Premises, or
to take such other actions as it deems reasonably necessary or advisable, to
investigate, clean up, remove or remediate any Hazardous Material or
contamination by Hazardous Material present on, in, at, under or emanating from
the Premises or the Property in violation of Tenant's obligations under this
Lease or under any laws regulating Hazardous Material or that Tenant is liable
under this Lease to clean up, remove or remediate. For the avoidance of doubt,
any of the foregoing rights of Landlord in this Section 5.9(c) shall be
exercised only after Tenant has had notice and an opportunity to remedy such
matters and has failed or refused to do so within the time frames required under
Environmental Law or, in the absence of any such prescribed time frame, within a
reasonable period of time. Landlord and Tenant shall reasonably cooperate to
negotiate, defend, approve and appeal, at Tenant's expense, any action taken or
order issued by any governmental agency or authority against Tenant, Landlord or
the Premises or the Property relating to any Hazardous Material or under any
related law or the occurrence of any event or existence of any condition, which
in any such case would cause or constitute a breach of any of Tenant's covenants
set forth in this Section 5.9.

If Landlord possesses credible evidence that a release or other environmental
condition in violation of Environmental Laws may have originated in or from the
Premises during the Lease Term and was not caused by Landlord or its agents,
employees or contractors, then, at Tenant's cost, Landlord may require an
environmental audit of the Premises by a qualified environmental consultant.
Tenant will, at its sole cost and expense, take all reasonable actions required
under Environmental Law to remediate any environmental conditions for which it
is responsible under this Lease.

5.10        CONDITION UPON TERMINATION.

Upon the expiration or termination of the Lease Term, Tenant will surrender the
Premises to Landlord broom clean and in the condition which Tenant is required
to maintain the Premises under this Lease. Tenant will not be obligated to
repair any damage which Landlord is required to repair (including, without
limitation, under Article 7), as well as ordinary wear and tear and damage due
to casualty or





22

--------------------------------------------------------------------------------

 



condemnation. Tenant shall not be required to remove any of Landlord's Work, any
signs by or on behalf of Tenant, or any alterations, additions or improvements
made by Tenant during the Lease Term, other than the specialty equipment and
infrastructure in the Lab Area more particularly described on Exhibit C-2
attached hereto and any exterior signage on the Building installed by Tenant
pursuant to Section 6.7 hereof Any work which Tenant is not required to remove
will, at Landlord's option, become Landlord's property and will be surrendered
to Landlord upon the expiration or earlier termination of the Lease, except that
Tenant may remove any of Tenant's personal property, furniture, trade fixtures,
machinery or equipment which can be removed without material damage to the
Property so long as Tenant repairs any damage caused by such removal. Any of
Tenant's property which shall remain in the Building or in the Premises after
the expiration or termination of the Lease Term shall be deemed conclusively to
have been abandoned, and either may be retained by Landlord as its property or
may be disposed of in such manner as Landlord may see fit, at Tenant's sole cost
and expense.

5.11       COVENANTS AND CONDITIONS.

Except as otherwise expressly provided herein, Tenant's performance of each of
Tenant's obligations under this Lease is a condition as well as a covenant.
Tenant's right to continue in possession of the Premises is conditioned upon
such performance (but subject to all applicable notice and cure periods). Time
is of the essence in the performance by Tenant and Landlord of all covenants and
conditions under this Lease.

5.12       PARKING.

Tenant shall be entitled to park in the Parking Spaces and to use them in common
with other tenants of Landlord. Tenant agrees not to overburden the parking
facilities, which are shown on Exhibit B-1  attached hereto, by parking in
spaces in excess of the number of Parking Spaces, agrees to reasonably cooperate
with Landlord and other tenants in the use of parking facilities, and to abide
by all reasonable rules and regulations regarding the use of such parking
facilities as may now exist, or as may hereinafter be promulgated by Landlord,
provided that (i) any such rules and regulations shall not materially increase
Tenant's obligations or materially decrease Tenant's rights under this Lease,
and (ii) in the event of any conflict or inconsistency between this Lease and
such rules and regulations, this Lease shall control. Said parking spaces shall
be used for parking by vehicles no larger than full-size passenger automobiles
or pick-up trucks, herein called "Permitted Size Vehicles." Vehicles other than
Permitted Size Vehicles shall be parked and loaded or unloaded as reasonably
directed by Landlord. Tenant and its employees, agents, contractors, and
visitors shall not park overnight in the Property's parking areas without
Landlord's prior written approval. Landlord reserves the right, in its absolute
discretion, to determine whether parking facilities are becoming overcrowded,
and in such event, to allocate parking spaces among tenants or to designate
areas within which Tenant must park, provided that Tenant shall have the right
at all times to the same number of Parking Spaces and any such designated
parking area shall be located adjacent to the Building. Landlord further
reserves the right to modify, restripe, and otherwise change the location of
drives and parking spaces, so long as the Parking Spaces remain adjacent to the
Building. Tenant and Tenant's employees, visitors and customers assume all
responsibility for damage and theft to vehicles, except to the extent caused by
the gross negligence or willful misconduct of Landlord, its employees, agents,
and contractors. Tenant shall repair or cause to be repaired, at Tenant's sole
cost and expense, any and all damage to the buildings on the Property caused by
Tenant's, or Tenant's employees', visitors' or customers' use of such parking
areas thereon. Landlord shall have no obligation to police the parking area or
to insure the safety of Tenant's automobiles.

5.13       FLOOR LOAD.

Tenant shall not place a load upon any floor in the Premises exceeding 100 lbs.
(live load) per square foot of the rentable area of the Premises, and in the
event Tenant must place a load upon any such floor





23

--------------------------------------------------------------------------------

 



in excess thereof, the parties shall reasonably cooperate, at Tenant's sole cost
and expense, to determine reasonable engineering and construction requirements
to achieve the desired floor load. Landlord reserves the right to reasonably
prescribe the weight and position of all business machines and mechanical
equipment, including safes, which shall be placed so as to distribute the
weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant's expense in settings sufficient, in Landlord's
reasonable judgment, to absorb and prevent vibration, noise and annoyance.
Tenant shall not move any safe, heavy machinery, heavy equipment, freight, bulky
matter or fixtures into or out of the Building without Landlord's prior consent,
which consent shall not be unreasonably withheld, conditioned or delayed and may
include a requirement to provide insurance in such commercially reasonable
amounts as Landlord may deem reasonable. If any such safe, machinery, equipment,
freight, bulky matter or fixtures requires special handling, Tenant agrees to
employ only persons holding a Master Rigger's License to do such work, and that
all work in connection therewith shall comply with applicable laws and
regulations. Any such moving shall be at the sole risk and hazard of Tenant, and
Tenant will exonerate, indemnify and save Landlord harmless against and from any
liability, loss, injury, claim or suit resulting directly or indirectly from
such moving, except to the extent of any damages, losses, or claims arising due
to the gross negligence or willful misconduct of Landlord and its employees,
agents, and contractors.

5.14       NO RELOCATION.

Under no circumstances shall Landlord be permitted to relocate Tenant.

ARTICLE VI

LANDLORD'S COVENANTS

6.1         BUILDING SERVICES.

Landlord shall provide, as part of Operating Expenses, building services
comparable to those provided in comparable buildings in the general vicinity of
the Building. Without limiting the foregoing, Landlord shall provide the
following services:

(a)  Access to the Premises and Common Areas for duly authorized and identified
employees of Tenant twenty-four hours per day, seven days per week, three
hundred sixty-five days a year, through a key card system, subject to Landlord's
right to close the Building in the event of an emergency or casualty.

(b)  Necessary elevator facilities for access to the Premises, except if such
services must be stopped for replacements or repairs in the reasonable judgment
of the Landlord, in which event alternative access shall be provided by
Landlord.

(c)  Heat, ventilation and air-conditioning ("HVAC") to the Premises for
comfortable office use during regular business hours (from 7:00 a.m. to 7:00
p.m. Monday through Friday on regular business days and from 8:00 a.m. to 1:00
p.m. on Saturdays). Minimum levels of heating and cooling are maintained
throughout the Building after hours according to the respective seasons. If
Tenant requires after hours HVAC service, such additional service shall be
furnished at Tenant's request by use of a thermostat located within the
Premises. Tenant agrees to pay to Landlord, as Additional Rent, the cost for
such additional service as determined by Landlord in its reasonable discretion,
but in no event at a charge less than Landlord's actual cost plus overhead for
such additional service. The parties acknowledge that Landlord's current charge
for after-hours HVAC service is $45.00 per hour, which is subject to adjustment
from time to time (based on increases in actual cost). In the event Tenant
introduces into the Building personnel or equipment which overloads the capacity
of

 





24

--------------------------------------------------------------------------------

 



the HVAC system serving the Premises or in any other way interferes with the
ability of such system to perform adequately its proper functions, supplementary
systems may, if and as needed, at Landlord's option, be provided by Landlord,
and the cost of such supplementary systems shall be payable by Tenant to
Landlord upon demand as Additional Rent.

(d)  Cleaning of the Premises and the Common Areas, all in accordance with
Landlord's reasonable cleaning specifications attached hereto as Exhibit E
(provided, however, that Landlord shall not responsible for cleaning the Lab
Area, and as a result, Tenant shall receive a $250/month credit toward Tenant's
Pro Rata Share of increases in Operating Expenses payable by Tenant hereunder).

(e)  Normal lighting of the main lobby, elevators, washrooms and stairs.

(f)  Keep all roadways, walks and parking and loading areas reasonably free of
snow and ice.

(g)  Onsite property management customary for properties similar to the Property
in the Route 128 South market.

6.2         LANDLORD'S MAINTENANCE OBLIGATIONS.

As of the Possession Date, the Building and all building systems serving the
Premises shall be in good working order. Subject to the provisions of Article 7,
Tenant's obligation to pay Additional Rent pursuant to Section 4.2, and the
waiver of subrogation set forth in Section 5.3(d) hereof, except for damage
caused by any act or omission of Tenant or Tenant's employees, agents,
contractors or invitees, Landlord will maintain the Common Areas in good order,
condition and repair and will keep the structural supports, exterior walls,
foundation, and roof of the Building, the Building systems, the heating,
ventilating and air conditioning systems serving the Premises and the Common
Areas (but excluding any supplemental equipment, HVAC or other systems installed
by Tenant or at Tenant's request or as a result of Tenant's requirements in
excess of building standard design criteria; Landlord's Work shall be deemed to
not exceed building standard design criteria) in good order, condition and
repair, and in compliance with the Americans with Disabilities Act and all other
applicable Legal Requirements. Landlord will not be obligated to maintain or
repair windows, doors or plate glass. Tenant will promptly report in writing to
Landlord any defective condition known to it which Landlord is required to
repair. Landlord will repair, at Tenant's expense (subject to the waiver of
subrogation set forth in Section 5.3(d) hereof), any damage to the Property
caused by Tenant's acts or omissions which is Landlord's maintenance
responsibility. Notwithstanding Tenant's obligations as set forth in Section 5.1
hereof, any alterations or improvements to the Premises that are required to
comply with Legal Requirements that do not arise from Tenant's particular use of
the Premises shall be performed by Landlord, and the costs thereof shall be
reimbursable Operating Expenses pursuant to Section 4.2.3 hereof, except to the
extent arising from a violation of Legal Requirements first occurring prior to
the Possession Date.

6.3         EXEMPTION OF LANDLORD FROM LIABILITY.

Landlord will not be liable for any damage or injury to the person, business (or
any loss of income therefrom), goods, wares, merchandise or other property of
Tenant, Tenant's employees, invitees, customers or any other person or about the
Property, whether such damage or injury is caused by or results from: (a) fire,
steam, electricity, water, gas or rain; (b) the breakage, leakage, obstruction
or other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures or any other cause; (c) conditions arising in
or about the Property, or from other sources or places; (d) any curtailment or
interruption in utility services or (e) any act or omission of any other tenant
of the Property. Tenant will give Landlord prompt notice upon the occurrence of
any accident or casualty at the Premises. The





25

--------------------------------------------------------------------------------

 



provisions of this Section will not exempt Landlord from liability for its gross
negligence or willful misconduct or that of its employees, agents, and
contractors; provided, however, Landlord will not be liable for any
consequential damages.

Tenant expressly acknowledges that whether or not Landlord, from time to time,
elects to provide security services, Landlord has not, nor will Landlord be
deemed to have, warranted the efficiency of any security personnel, service,
procedures or equipment and Landlord is not liable in any manner for the failure
of any of the foregoing to prevent, control or apprehend anyone suspected of
theft, personal injury, property damage or any criminal conduct in, on or around
the Building. Tenant shall be responsible for repairs of damage and restoration
of the Premises, personal property or equipment servicing the Premises following
any such act.

6.4         LANDLORD'S INSURANCE.

During the Lease Term, Landlord will maintain in effect all risk insurance
covering loss of or damage to the Property in the amount of its replacement
value with such endorsements and deductibles as Landlord determines from time to
time. Landlord will have the right to obtain flood, earthquake, and such other
insurance as Landlord determines from time to time or is required by any
mortgagee of the Property. Landlord will not insure Tenant's fixtures or
equipment or building improvements installed or paid by Tenant. Landlord shall
obtain commercial general liability insurance with limits of One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) aggregate, with
an excess/umbrella liability policy with a limit of Fifty Million Dollars
($50,000,000) aggregate, insuring Landlord against liability with respect to the
Premises and the Property. The policy obtained by Landlord will not provide
primary insurance, will not be contributory and will be excess over any
liability insurance maintained by Tenant. Any increase in the cost of Landlord's
insurance due to Tenant's particular use or activities at the Premises will be
paid by Tenant to Landlord as Additional Rent, provided, however, that Landlord
represents to Tenant that, as of the date hereof, customary conduct of the
Permitted Uses in the Premises shall not cause any such increase (and in the
event of such an increase, such increase shall not be payable directly by
Tenant, but shall be reimbursable Operating Expenses pursuant to Section 4.2.3
hereof).

6.5         LANDLORD'S ACCESS.

Landlord or its agents may enter the office space portions of the Premises, upon
24 hours' notice to Tenant (except in the case of an emergency), to show the
Premises to potential buyers, investors or other parties for routine property
inspections and maintenance or for any other purpose Landlord deems reasonably
necessary, and, within the last twelve (12) months of the Lease Term, potential
tenants. Landlord or its agents may enter the Lab Area portion of the Premises,
upon at least 24 hours' notice to Tenant and only when accompanied by a
representative of Tenant.

6.6         LANDLORD'S RIGHT TO COMMON AREAS.

At any time upon reasonable advance notice to Tenant (except in case of an
emergency), Landlord may close any Common Areas to perform any acts as, in
Landlord's reasonable judgment, are desirable to maintain or improve the
Property. In addition, Landlord, from time to time, may change the size,
location, nature, and use of any of the Common Areas, convert Common Areas into
leasable areas, construct additional parking facilities in the Common Areas, and
increase or decrease Common Area land or facilities so long as Tenant's use of
the Premises is not materially affected.

6.7         SIGNS.

Landlord shall provide and install, at Landlord's expense, Building standard
signage on the principal entry doors to the Premises. Landlord will also
maintain a tenant directory in the main lobby of the

 





26

--------------------------------------------------------------------------------

 



Building in which will be placed, at Landlord's expense, Tenant's name and the
location of the Premises in the Building; all such letters and numerals to be in
the Building standard graphics. Additionally, Tenant will be provided with
signage (a) at Landlord's expense, on the exterior monument sign at the entrance
to the Building, the size of such signage to be approximately proportionate to
Tenant's share of space within the Building and the appearance of such signage
to be mutually agreeable to the parties, and (b) at Tenant's expense, in the
main lobby of the Building, the location, size, and scale of such signage to be
mutually agreeable to the parties. All such signage described in this paragraph
shall be installed on or prior to the Term Commencement Date, subject to
Tenant's reasonable cooperation with Landlord to agree upon all such signage at
least sixty (60) days prior to the Term Commencement Date.

In the event that Tenant occupies either (i) fifty percent (50%) or more of the
rentable area of the Building or (ii) is the largest tenant of the Building
after the Building has become eighty percent (80%) or more occupied, Tenant
thereafter shall have the right to install, at its sole expense, subject to
compliance with all municipal regulations, ordinances, and codes and subject to
Landlord's prior written approval of such signage, which approval shall not be
unreasonably withheld, signage on the exterior of the Building.

 

ARTICLE VII

CASUALTY AND CONDEMNATION

7.1         DAMAGE TO PREMISES.

(a)    If the Premises are destroyed or rendered untenantable, either wholly or
in part, by fire or other casualty ("Casualty"), Tenant will immediately notify
Landlord in writing upon the occurrence of such Casualty and becoming aware of
same.

(b)    If (i) based on the estimate of Landlord's architect or contractor (which
shall be provided to Tenant within thirty (30) days after Landlord's receipt of
notice of the Casualty (the "Contractor Notice Period"), it will take Landlord
more than 9 months following the date of Casualty to rebuild the Premises or
(ii) the Casualty occurs during the last 6 months of the Lease Term and the
damage is reasonably estimated by Landlord to require more than 30 days to
repair, Landlord and Tenant may each elect to terminate the Lease Term as of the
date the Casualty occurred, which must be exercised by written notification to
the other party within 10 days after the expiration of the Contractor Notice
Period.

(c)    In the event that Landlord commences to rebuild the Premises but does not
achieve Substantial Completion of such work within 9 months after the date of
Casualty, subject to Tenant Delay(s) and Section 11.14 hereof, Tenant shall have
the right, but not the obligation, to terminate this Lease upon thirty (30)
days' prior written notice to Landlord delivered within thirty (30) days after
the expiration of such 9 month period (time being of the essence), provided,
however, that if Landlord achieves Substantial Completion of such work and
delivers the restored Premises to Tenant within thirty (30) days after Tenant's
delivery to Landlord of such termination notice, such notice shall be deemed to
be null and void and this Lease shall continue in full force and effect.

(d)    In the event that Landlord reasonably determines that Landlord's
insurance proceeds are less than the estimated cost to repair the Casualty,
Landlord shall have the right, but not the obligation, to terminate this Lease
upon written notice to Tenant within thirty (30) days after Landlord determines
the inadequacy of such proceeds for such repairs.

(e)    If this Lease is not terminated pursuant to this Section 7.1, Landlord
shall repair the damage caused by the Casualty as soon as reasonably possible
and this Lease will remain in full force and effect.

(f)    If a Casualty occurs, any Rent payable during the period of such damage,
repair and/or restoration or otherwise thereafter will be reduced according to
the degree, if any, to which Tenant's use of the Premises is impaired.

 





27

--------------------------------------------------------------------------------

 



(g)    The provisions of this Article 7 will govern the rights and obligations
of Landlord and Tenant in the event of any damage or destruction of or to the
Property. Tenant waives the protection of any statute, code or judicial decision
which grants a tenant the right to terminate a lease in the event of the damage
or destruction of the leased property.

7.2         CONDEMNATION.

If more than 20% of the floor area of the Premises or more than 25% of the
parking on the Property is taken by eminent domain, either Landlord or Tenant
may terminate the Lease Term as of the date the condemning authority takes title
or possession, by delivering notice to the other within 10 days after receipt of
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority takes title or possession). If neither party
terminates the Lease Term, this Lease will remain in effect as to the portion of
the Premises not taken, except that the Base Rent will be reduced in proportion
to the reduction in the floor area of the Premises, Tenant's Pro Rata Share
shall be reduced accordingly and all other terms of this Lease dependent on the
floor area of the Premises shall be equitably adjusted. Any condemnation award
or payment will be paid to Landlord. Tenant will have no claim against Landlord
for the value of the unexpired lease term or otherwise; provided, however,
Tenant may make a separate claim with the condemning authority for its personal
property and/or moving costs so long as Landlord's award is not reduced thereby.

ARTICLE VIII

ASSIGNMENT AND SUBLETTING

8.1         LANDLORD'S CONSENT REQUIRED.

Except as set forth in Section 8.4 hereof, Tenant will not assign or transfer
this Lease or sublease the Premises or any part thereof or interest therein, or
mortgage, pledge or hypothecate its leasehold interest, without Landlord's prior
written consent, which shall not be unreasonably withheld, conditioned, or
delayed. Unless Tenant is a publicly traded company, and except as set forth in
Section 8.4 hereof, a transfer of a controlling interest in Tenant will be
deemed an assignment of this Lease. Any attempted transfer without consent will
be void and constitute a non-curable Event of Default under this Lease (as
defined below). Tenant's request for consent will include the details of the
proposed sublease or assignment, including the name, business and financial
condition of the prospective transferee, financial details of the proposed
transaction (e.g., the term of and the rent and security deposit payable under
any proposed assignment or sublease), and any other information Landlord
reasonably deems relevant. Landlord will have the right to withhold or grant
consent, in its reasonable business judgment, based on the following factors:
(i) the business of the proposed assignee or subtenant and the proposed use of
the Premises; (ii) the net worth and financial condition of the proposed
assignee or subtenant in relation to its obligations under the proposed
assignment or sublease; (iii) Tenant's compliance with all of its obligations
under this Lease; (iv) such other factors as Landlord may reasonably deem
relevant. Tenant shall not advertise or promote a rental rate in connection with
such proposed sublease or assignment that is less than Landlord's then current
asking rental rate, provided that there shall not be a minimum rental rate
requirement for any actual executed sublease or assignment. Tenant will promptly
furnish to Landlord copies of all transaction documentation. Notwithstanding any
provision in this Lease to the contrary, Tenant shall not assign, sublet or
otherwise transfer any of its interests or rights hereunder to any tenant,
subtenant or occupant in the Building, or any tenant, subtenant or occupant at
any other property owned by Landlord or any affiliate of Landlord, without the
prior written consent of Landlord which shall be granted or denied in its sole
discretion, except in the case of a sublease where Landlord

 





28

--------------------------------------------------------------------------------

 



does not then have space directly available in the Building that is comparable
to Tenant's sublease space, in which case Landlord's consent shall not be
unreasonably withheld, conditioned or delayed (subject to the foregoing
factors).

If this Lease is assigned, or if the Premises or any part thereof is sublet or
occupied by anyone other than Tenant, Landlord may, at any time and from time to
time, collect rent and other charges from the assignee, subtenant or occupant,
and apply the net amount collected to the rent and other charges herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of the requirements of this Article VIII, or the acceptance of
the assignee, subtenant or occupant as a tenant or a release of Tenant from the
further performance by Tenant of its obligations hereunder.

8.2         OFFER TO TERMINATE.

If Tenant desires to assign this Lease or sublease all or any part of the
Premises to a party other than to a Permitted Transferee, Tenant will notify
Landlord and Landlord for a period of 30 days will have the right to terminate
the Lease Term. If Tenant desires to sublease only a portion of the Premises,
and such portion is subdividable (with any costs paid by Tenant), then the right
to terminate may be exercised with respect to only that portion of the Premises
to be subleased. In the event that Landlord exercises such right to terminate,
then Tenant may rescind its proposed assignment or sublease by written notice to
Landlord within ten (10) days after receipt of Landlord's written notice of
termination, in which case such termination shall be null and void and this
Lease shall continue in full force and effect. If Landlord elects not to
terminate the Lease Term as provided in this Section 8.2, Tenant shall pay to
Landlord 50% of any net profits received by Tenant (after deduction of Tenant's
reasonable transaction costs including tenant improvements, leasing commissions,
legal expenses, and free rent) from any assignment of this Lease or sublet of
the Premises to a party other than a Permitted Transferee.

8.3         NO RELEASE OF TENANT.

Notwithstanding any assignment or subletting, Tenant will at all times remain
fully responsible and primarily liable for the payment of Rent and compliance
with all of Tenant's obligations under this Lease. Consent to one transfer will
not be deemed a consent to any subsequent transfer or a waiver of the obligation
to obtain consent on subsequent occasions. If Tenant's assignee or transferee
defaults under this Lease, Landlord may proceed directly against Tenant without
pursuing remedies against the assignee or transferee.

8.4         PERMITTED TRANSFERS BY TENANT.

Notwithstanding the foregoing or any other restrictions set forth herein, the
provisions of this Article VIII relating to the necessity of Landlord's prior
consent shall not, however, be applicable to any transfer or assignment of this
Lease or a sublease of all or any portion of the Premises as follows:

(a)       to any Affiliate;

(b)       pursuant to a sale or transfer of all or substantially all of the
assets of Tenant; or

(c)       pursuant to any merger, consolidation or reorganization of Tenant;

provided that, prior to any such transfer, assignment, or sublease (or promptly
after if required by law or due to confidentiality requirements), Tenant shall
deliver written notice thereof to Landlord accompanied by reasonable evidence
that the assignee, transferee, or subtenant (each, a "Permitted Transferee"), as
is the case, (i) will use the Premises for a use comparable to that of Tenant's
(and consistent with the Permitted Uses); (ii) has a financial standing
comparable to Tenant; and (iii) has a tangible net worth not less than the
greater of Tenant's tangible net worth (A) as of the date of this Lease or (B)
the date of the proposed assignment or transfer.





29

--------------------------------------------------------------------------------

 



The capitalized term "Affiliate" as used in this Section 8.4 shall mean an
entity which controls or is controlled by or is under common control with
Tenant.

ARTICLE IX

DEFAULTS AND REMEDIES

9.1         DEFAULTS.

Each of the following constitutes an "Event of Default" under this Lease:

(a)  Tenant fails to pay Rent or any other sum payable under this Lease within 5
days after it is due, provided that for the first such failure in any rolling
twelve (12) month period, such failure shall not be an Event of Default unless
and until such failure continues for more than five (5) days after delivery of
written notice from Landlord to Tenant of such failure;

(b)  Tenant fails to perform any of Tenant's other obligations under this Lease
and such failure continues for a period of 30 days after notice from Landlord;
provided that if more than 30 days are reasonably required to complete such
performance, Tenant will not be in default if Tenant commences such performance
within the 30 day period and thereafter pursues its completion with diligence
and continuity;

(c)  Tenant abandons the Premises; or

(d)  Tenant becomes insolvent or bankrupt, has a receiver or trustee appointed
for any part of its property, makes an assignment for the benefit of its
creditors, or any proceeding is commenced either by Tenant or against it under
any bankruptcy or insolvency laws, which proceeding is not dismissed within 60
days; provided, however, if a court of competent jurisdiction determines that
any of the acts described in this subsection (d) is not an Event of Default
under this Lease, and a trustee is appointed to take possession (or if Tenant
remains a debtor in possession) and such trustee or Tenant assigns, subleases,
or transfers Tenant's interest hereunder, then Landlord will receive, as
Additional Rent, the excess, if any, of the rent (or any other consideration)
paid in connection with such assignment, transfer or sublease over the Rent
payable by Tenant under this Lease.

9.2         REMEDIES.

On the occurrence of an Event of Default, Landlord may, at any time thereafter,
with or without further notice or demand, and without limiting Landlord in the
exercise of any right or remedy which Landlord may have:

(a)    Terminate the Lease Term by written notice to Tenant. Tenant will then
immediately quit and surrender the Premises to Landlord, but Tenant will remain
liable as hereinafter provided. Following termination, without prejudice to
other remedies Landlord may have by reason of Tenant's default or of such
termination, Landlord may (i) peaceably reenter the Premises upon voluntary
surrender by Tenant or remove Tenant therefrom and any other persons occupying
the Premises, using such legal proceedings as may be available; (ii) repossess
the Premises or relet the Premises or any part thereof for such term (which may
be for a term extending beyond the Lease Term), at such rental and upon such
other terms and conditions as Landlord in Landlord's sole discretion determines,
with the right to make alterations and repairs to the Premises; and (iii) remove
all personal property therefrom.





30

--------------------------------------------------------------------------------

 



The amount of damages Tenant will pay to Landlord following termination will
include all Rent unpaid up to the termination of the Lease Term, the value of
any free, abated or reduced rent provided for in this Lease as set forth in
Section 9.4 hereof (if applicable), actual out of pocket costs and expenses
incurred by Landlord due to such Event of Default and, in addition, Tenant will
pay to Landlord as damages, at the election of Landlord (if Landlord shall elect
subsection (y) below, it may cease such election at any time), either (x) the
amount, discounted to present value (at the then Federal Reserve Bank discount
rate) by which, at the time of the termination of the Lease Term or of Tenant's
right to possession (or, if Landlord initially elects damages under subsection
(y) below, on the date on which Landlord thereafter elects this subsection (x)),
(i) the aggregate of the Rent and other charges projected over the period
commencing with such termination and ending on the expiration date of this Lease
exceeds (ii) the aggregate projected rental value of the Premises for such
period; or (y) amounts equal to the Rent and other charges which would have been
payable by Tenant had the Lease Term or Tenant's right to possession not been so
terminated, payable upon the due dates therefor specified herein following such
termination and until the expiration date of this Lease, provided, however, that
if Landlord re-lets the Premises during such period, Landlord will credit Tenant
with the net rents received by Landlord from such re-letting, such net rents to
be determined by first deducting from the gross rents received from such
re-letting the expenses incurred or paid by Landlord in terminating this Lease,
and the reasonable expenses of re-letting, including, without limitation,
altering and preparing the Premises for new tenants, brokers' commissions and
reasonable legal fees, it being understood that any such reletting may be for a
period equal to or shorter or longer than the remaining Lease Term; and
provided, further, that in no event (i) will Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder
or (ii) will Tenant be entitled in any suit for the collection of damages
pursuant to this subsection (y) to a credit in respect of any net rents from a
re-letting except to the extent that such net rents are actually received by
Landlord prior to the commencement of such suit.

If the Premises or any part thereof are re-let in combination with other space,
then proper apportionment on a square foot area basis will be made of the rent
received from such re-letting and of the expenses of re-letting. In calculating
the Rent and other charges under subsection (x) above, there will be included,
in addition to the Rent, other considerations agreed to be paid or performed by
Tenant, on the assumption that all such considerations would have remained
constant for the balance of the full Lease Term hereby granted. Landlord may
re-let the Premises or any part thereof for such rent and on such terms as it
determines (including the right to re-let the Premises for a greater or lesser
term than the Lease Term, the right to re-let the Premises as part of a larger
area and the right to change the character or use made of the Premises).
Landlord will use reasonable efforts to relet the Premises and otherwise to
mitigate Tenant's damages upon redelivery of the Premises to Landlord. Suit or
suits for the recovery of damages, or any installments thereof, may be brought
by Landlord from time to time at its election, and nothing contained herein will
be deemed to require Landlord to postpone suit until the date when the Lease
Term would have expired if it had not been terminated hereunder.

(b)    Maintain Tenant's right to possession, in which case this Lease will
continue in effect whether or not Tenant has abandoned the Premises. In such
event, Landlord will be entitled to enforce all of Landlord's rights and
remedies under this Lease, including the right to recover the Rent as it becomes
due.

(c)    Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Property is located.

9.3       DAMAGES.

On any termination, Landlord's damages will include all costs and fees,
including reasonable attorneys' fees that Landlord incurs in connection with any
bankruptcy court or other court proceeding with respect to the Lease, the
obtaining of relief from any stay in bankruptcy restraining any action to evict
Tenant, or





31

--------------------------------------------------------------------------------

 



the pursuing of any action with respect to Landlord's right to possession of the
Premises. All such damages suffered (apart from Rent payable hereunder) will
constitute pecuniary damages which will be paid to Landlord prior to assumption
of the Lease by Tenant or any successor to Tenant in any bankruptcy or other
proceedings.

9.4         REPAYMENT OF "FREE" RENT.

The abated Base Rent for the period between the Term Commencement Date and the
Rent Commencement Date shall be referred to herein as the "Abated Rent". Tenant
shall be credited with having paid all of the Abated Rent on the expiration of
the Lease Term only if Tenant has fully, faithfully, and punctually performed
all of Tenant's obligations hereunder, including the payment of all Rent (other
than the Abated Rent) and all other monetary obligations, subject to the balance
of this Section 9.4, and the surrender of the Premises in the physical condition
required by this Lease. Tenant acknowledges that its right to receive credit for
the Abated Rent is absolutely conditioned upon Tenant's full, faithful and
punctual performance of its obligations under this Lease. If an Event of Default
shall occur and this Lease shall be terminated, and Landlord does not otherwise
recover the full amount of Rent for the period commencing with such termination
and ending on the expiration date of this Lease to extent set forth in Section
9.2 hereof, then the then-unamortized portion of the Abated Rent (calculated by
amortizing such amount on a straight-line basis over a ten (10) year term) shall
immediately become due and payable in full and this Lease shall be enforced as
if there were no such Rent abatement. In such case, Abated Rent shall be
calculated based on the full initial Rent payable under this Lease.

9.5         CUMULATIVE REMEDIES.

Except as otherwise expressly provided herein, any and all rights and remedies
which either party may have under this Lease and at law and equity are
cumulative and will not be deemed to be inconsistent with each other, and any
two or more of all such rights and remedies may be exercised at the same time to
the greatest extent permitted by law.

ARTICLE X

PROTECTION OF LENDERS

10.1       SUBORDINATION.

This Lease shall be subordinated to any Mortgage (as hereinafter defined)
encumbering the Property, provided that (i) as a condition to the occurrence of
the Term Commencement Date, Landlord shall obtain and deliver to Tenant an
instrument in commercially reasonable form providing that the ground lessor,
mortgagee or beneficiary of such Mortgage (each, "Mortgagee") agrees that in the
event of the foreclosure or termination of such Mortgage, this Lease and the
rights of Tenant hereunder will continue in full force and effect so long as
Tenant continues to comply with all its obligations hereunder (an "SNDA") from
the current Mortgagee of the Property substantially in the form of Exhibit F
attached hereto; and (ii) Landlord shall obtain and deliver to Tenant an SNDA
from any future Mortgagee in commercially reasonable form prior to any future
Mortgage encumbering the Property. "Mortgage" includes any present or future
mortgage, deed of trust or ground lease, together with any amendments,
additional advances, restatements, modifications or consolidations of such
instrument. If any ground lessor, beneficiary or mortgagee elects to have this
Lease prior to the lien of its Mortgage and gives written notice thereof to
Tenant, this Lease will be deemed prior to such Mortgage whether this Lease is
dated prior or subsequent to the date of said Mortgage or the date of recording
thereof In the event of any conflict between this Lease and an SNDA, the terms
of such SNDA shall control as between Tenant and the Mortgagee that is party to
such SNDA.





32

--------------------------------------------------------------------------------

 



10.2         ATTORNMENT.

So long as Landlord has complied with its obligations under Section 10.1 to
deliver an SNDA from such Mortgagee, if Landlord's interest in the Property is
acquired by any Mortgagee or purchaser of such Mortgagee's interest at a
foreclosure sale, Tenant will attorn to the transferee of or successor to
Landlord's interest in the Property and recognize such transferee or successor
as successor Landlord under this Lease and Tenant waives the protection of any
statute or rule of law which gives Tenant any right to terminate this Lease or
surrender possession of the Premises upon the transfer of Landlord's interest.

10.3         NOTICE TO MORTGAGEES.

Upon receipt of a written request by Landlord or any holder of a Mortgage on all
or any part of the Building, Tenant will thereafter simultaneously send any such
holder copies of all notices of default or termination or both given by Tenant
to Landlord in accordance with any provision of this Lease. In the event of any
failure of Landlord to perform, fulfill or observe any agreement by Landlord
herein or any breach by Landlord of any representation or warranty herein, any
such holder may, at its election, within a reasonable period of time of
receiving such notice, cure such failure or breach for and on behalf of Landlord
and such cure shall, as to Tenant, be deemed to be performance, fulfillment or
observance by Landlord hereunder. The provisions of this Section 10.3 shall
apply to any successor in interest of such holder.

10.4         ESTOPPEL CERTIFICATES.

Within 10 business days after Landlord's request, Tenant will execute,
acknowledge and deliver to Landlord a written statement certifying: (i) that
none of the terms or provisions of this Lease have been changed (or if they have
been changed, stating how they have been changed); (ii) that this Lease has not
been canceled or terminated; (iii) the last date of payment of the Base Rent and
other charges, the amount of such payment(s) and the time period covered by such
payment(s); (iv) that to Tenant's knowledge Landlord is not in default under
this Lease (or if Landlord is claimed to be in default, setting forth such
default in reasonable detail); and (v) such other information with respect to
Tenant or this Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Property may reasonably require. Landlord may
deliver any such statement by Tenant to any prospective purchaser or
encumbrancer of the Property to which such statement is addressed, and such
purchaser or encumbrancer may rely conclusively upon such statement as true and
correct.

10.5         TENANT'S FINANCIAL CONDITION.

Unless Tenant is then a publicly traded company, within 10 business days after
request from Landlord from time to time, Tenant will deliver to Landlord
Tenant's financial statements (in the form kept in the ordinary course of
business and audited, if available) for the most recent two fiscal years. Such
financial statements may be delivered to Landlord's mortgagees and lenders and
prospective mortgagees, lenders and purchasers so long as any such party enters
into a commercially reasonable confidentiality agreement. Landlord shall
exercise commercially reasonable efforts to keep all non-public financial
statements confidential to Landlord and such mortgagees or prospective
purchasers and their respective attorneys, accountants and representatives, and
Landlord will use them only in connection with the Property and this Lease.





33

--------------------------------------------------------------------------------

 



ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1         COVENANT OF QUIET ENJOYMENT.

Tenant on paying the Rent and performing its obligations hereunder will
peacefully and quietly have, hold and enjoy the Premises throughout the Lease
Term without any manner of hindrance from Landlord, subject however to all the
terms and provisions hereof

11.2         LANDLORD'S LIABILITY.

The obligations of this Lease run with the land, and this Lease will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. As used herein, "Landlord" shall mean the owner from
time to time of Landlord's estate and property in the Building and the Property,
and if such estate and property is sold or transferred, the seller or transferor
shall thereupon be relieved of all obligations and liabilities hereunder
thereafter arising or occurring, so long as the purchaser or transferee shall
thereupon have assumed and agreed to perform and observe all obligations and
liabilities hereunder thereafter arising or occurring or based on occurrences or
situations thereafter arising or occurring, subject in any event to the
provisions of this Section 11.2. No owner of the Property will be liable under
this Lease except for breaches of Landlord's obligations occurring while it is
owner of the Property, except to the extent any breaches of a prior owner
continue during such owner's period of ownership (provided that such liability
for such continuing defaults shall not be applicable to any foreclosing
Mortgagee or subsequent purchaser or transferee of such Mortgagee unless
otherwise agreed upon by Mortgagee and Tenant). The obligations of Landlord will
be binding upon the assets of Landlord which comprise the Property but not upon
other assets of Landlord. No individual Representative of Landlord will be
personally liable under this Lease or any other instrument, transaction or
undertaking contemplated hereby.

11.3         NOTICE TO LANDLORD.

Tenant will give written notice of any failure by Landlord to perform any of its
obligations under this Lease to Landlord and to any ground lessor, mortgagee or
beneficiary under any Mortgage encumbering the Property whose name and address
have been furnished to Tenant. Landlord will not be in default under this Lease
unless Landlord (or such ground lessor, mortgagee or beneficiary) fails to cure
such non-performance within 30 days after receipt of Tenant's notice or such
longer period as may be required to diligently complete such matter, subject to
Section 11.14 hereof. If Landlord (or such ground lessor, mortgagee or
beneficiary) cannot perform any of its obligations due to events beyond its
reasonable control, the time provided for performing such obligations will be
extended by a period of time equal to the duration of such events. Events beyond
Landlord's reasonable control include, but are not limited to, acts of God, war,
civil commotion, labor disputes, strikes, fire, flood or other casualty or
weather conditions, shortages of labor or material, and Legal Requirements.

11.4         HOLDING OVER.

If Tenant does not vacate the Premises upon the expiration or earlier
termination of this Lease, (a) Tenant will indemnify Landlord against all
damages, costs, liabilities and expenses, including reasonable attorneys' fees,
which Landlord incurs on account of Tenant's failure to vacate and (b) upon the
expiration or earlier termination of this Lease, the Base Rent will increase as
follows: (i) to 150% of the Base Rent in effect during the last month of the
Term, for the first two (2) months that Tenant has failed to vacate the Premises
following the expiration or earlier termination of this Lease, and (b) to 200%
of the Base Rent in effect for the last month of the Term from the third month
that Tenant has failed to vacate the Premises following the expiration of
earlier termination of the Lease until the date that Tenant





34

--------------------------------------------------------------------------------

 



vacates the Premises, and, in both cases, Tenant's obligation to pay Additional
Rent will continue. Any holdover by Tenant does not constitute an extension of
the Lease or recognition by Landlord of any right of Tenant to remain in the
Premises. Base Rent during such holdover shall be computed on a monthly basis
and shall be payable on the first day of such holdover period and the first day
of each calendar month thereafter during such holdover period until the Premises
have been vacated. Notwithstanding anything to the contrary in this Lease, under
no circumstances shall Tenant be liable for consequential damages hereunder as a
result of any holdover.

11.5         LANDLORD'S RIGHT TO CURE.

If Tenant defaults in the performance of any obligation under this Lease beyond
applicable notice and cure periods, Landlord will have the right (but is not
required) to perform such obligation and, if necessary, to enter upon the
Premises for purposes thereof All costs incurred by Landlord (together with
interest at the rate of 15% per year but not to exceed the highest legal rate)
will be deemed to be Additional Rent under this Lease and will be payable to
Landlord immediately on demand accompanied by reasonable backup documentation.
Landlord may exercise the foregoing rights without waiving any of its other
rights or releasing Tenant from any of its obligations under this Lease.

11.6         INTERPRETATION.

The captions of the Articles or Sections of this Lease are not a part of the
terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular includes the plural and the plural includes the singular.
The masculine, feminine and neuter genders each include the other. In any
provision relating to the conduct, acts or omissions of Tenant, the term
"Tenant" includes Tenant's agents, employees, contractors, invitees, successors
or others using the Premises with Tenant's express or implied permission (other
than Landlord and its employees, agents, and contractors). This Lease does not,
and nothing contained herein, will create a partnership or other joint venture
between Landlord and Tenant. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable will not invalidate the remainder of such provision, which will
remain in full force and effect.

11.7         INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS.

This Lease is the only agreement between the parties pertaining to the lease of
the Premises. All amendments to this Lease must be in writing and signed by all
parties. Any other attempted amendment will be void.

11.8         NOTICES.

All notices, requests and other communications required or permitted under this
Lease will be in writing and personally delivered or sent by a national
overnight delivery service which maintains delivery records. Notices will be
delivered to Tenant's Notice Address or to Landlord's Notice Address, as
appropriate. All notices will be effective upon delivery (or refusal to accept
delivery). Either party may change its notice address upon written notice to the
other party. Attorneys for a party may give notice on behalf of that party.

11.9         WAIVERS.

All waivers will be in writing and signed by the waiving party. Landlord's
failure to enforce any provision of this Lease or its acceptance of Rent is not
a waiver and will not prevent Landlord from enforcing that provision or any
other provision of this Lease in the future. Tenant's failure to enforce any
provision of this Lease is not a waiver and will not prevent Tenant from
enforcing that provision or





35

--------------------------------------------------------------------------------

 



any other provision of this Lease in the future. No statement on a payment check
from Tenant or in a letter accompanying a payment check will be binding on
Landlord. Landlord may, with or without notice to Tenant, negotiate such check
without being bound by to the conditions of such statement.

11.10         BINDING EFFECT; CHOICE OF LAW.

This Lease will bind any party who legally acquires any rights or interest in
this Lease from Landlord or Tenant, provided that Landlord will have no
obligation to Tenant's successor unless the rights or interests of Tenant's
successor are acquired in accordance with the terms of this Lease. The laws of
the state in which the Property is located govern this Lease. The parties hereto
waive trial by jury in any action, proceeding or counterclaim brought by any
party(ies) against any other party(ies) on any matter arising out of or in any
way connected with this Lease or the relationship of the parties hereunder.

11.11         EXECUTION OF LEASE.

This Lease may be executed in counterparts and, when all counterpart documents
are executed and delivered, the counterparts will constitute a single binding
instrument. Landlord's delivery of this Lease to Tenant (and vice versa) is not
be deemed to be an offer to lease and will not be binding upon either party
until executed and delivered by both parties. Tenant and Landlord each represent
and warrant to the other that the person(s) signing this Lease on its behalf has
full authority to do so, and that this Lease binds the Tenant. Upon request of
Landlord, Tenant shall deliver to Landlord such evidence as is reasonably
acceptable to Landlord of such party's authority to execute and deliver this
Lease. All parties signing this Lease as "Tenant" shall be jointly and severally
liable for all obligations of Tenant.

11.12         SURVIVAL.

All representations and warranties of Landlord and Tenant, the indemnities under
Section 5.4, the provisions of Section 5.9 and all obligations of Tenant and
Landlord with respect to Additional Rent hereunder, in each case with respect to
matters and/or obligations first accruing during the Lease Term, shall survive
the termination of this Lease.

11.13         SECURITY DEPOSIT.

Upon the execution of this Lease and as a condition precedent to the
effectiveness of this Lease, Tenant shall deposit with Landlord the Security
Deposit. Landlord may, at its option, apply all or part of the Security Deposit
to any unpaid Rent or other charges due from Tenant, cure any other defaults of
Tenant, or compensate Landlord for any loss or damage which Landlord may suffer
due to Tenant's default for which Tenant is liable under this Lease. If Landlord
uses any part of the Security Deposit, Tenant will restore the Security Deposit
to its full amount within 10 days after Landlord's request. No interest will be
paid on the Security Deposit, no trust relationship is created herein between
Landlord and Tenant with respect to the Security Deposit, and the Security
Deposit may be commingled with other funds of Landlord. Within thirty (30) days
after the expiration or termination of this Lease not resulting from Tenant's
default and after Tenant has vacated the Premises in the manner required by this
Lease, Landlord will pay to Tenant any balance of the Security Deposit not
applied pursuant to this Section. If the Security Deposit is in the form of an
unconditional, irrevocable letter of credit, such letter of credit will be
issued by a financial institution and in a form reasonably acceptable to
Landlord. Provided that upon each such anniversary of the Rent Commencement
Date, Tenant is not then in default of its obligations under this Lease beyond
applicable notice and cure periods, on each of the first (1st), second (2nd),
third (3rd), fourth (4th), and fifth (5th) anniversaries of the Rent
Commencement Date, upon written request from Tenant, the Security Deposit shall
be reduced by one-sixth, Landlord shall return $101,144.84 of the Security
Deposit to Tenant, and, provided that Tenant has qualified for each such
reduction, from and after the fifth (5th) anniversary of the Rent Commencement
Date for the remainder of





36

--------------------------------------------------------------------------------

 



the Lease Term, the Security Deposit shall be deemed to be in the amount of
$101,144.85 (provided that any and all outstanding defaults of Tenant shall be
cured prior to Landlord returning any such portion of the Security Deposit to
Tenant). If the Security Deposit is in the form of a letter of credit, Tenant
shall deliver a replacement letter of credit or amendment to the current letter
of credit in each such reduced amount and, in the case of a replacement,
Landlord shall return the then current letter of credit to Tenant upon receipt
of each such replacement letter of credit. Notwithstanding anything in this
Section 11.13 to the contrary, in the event that Tenant fails to qualify for any
such reduction in the Security Deposit due to a default beyond applicable notice
and cure periods, Tenant's right to such reduction and any and all subsequent
reductions provided hereunder shall be deemed to be forfeit and null and void,
and the Security Deposit shall remain at its then current amount for the
remainder of the Lease Term.

11.14         ACTS OF GOD.

In any case where either party is required to do any act (other than the payment
of money), delays caused by or resulting from Acts of God, war, civil commotion,
fire, floor or other casualty, labor difficulties, shortages of labor, materials
or equipment, government regulations, unusually severe weather, or other causes
beyond such party's reasonable control, shall not be counted in determining the
time during which such act shall be completed, whether such time be designated
by a fixed date, a fixed time or a "reasonable time", and such time shall be
deemed to be extended by the period of such delay.

11.15         NO OTHER BROKERS.

Landlord and Tenant each represent and warrant to the other that the Brokers are
the only agents, brokers, finders or other parties with whom it has dealt who
may be entitled to any commission or fee with respect to this Lease. Landlord
shall be responsible for paying the commission due to the Brokers in connection
with this Lease pursuant to separate written agreements. Landlord and Tenant
each agree to indemnify and hold the other party harmless from any claim,
demand, cost or liability, including, without limitation, attorneys' fees and
expenses, asserted by any party other than the Brokers based upon dealings with
that party.

11.16         LEGAL COSTS.

In any enforcement proceeding brought by either party with respect to this
Lease, the non-prevailing party will pay to the prevailing party in such
proceeding all costs, including reasonable attorneys' fees and court costs,
incurred by such other party with respect to said proceeding and any appeals
therefrom.

Tenant will pay Landlord its actual and reasonable out of pocket fees and
expenses incurred in connection with any act by Tenant which requires Landlord's
consent or approval under this Lease, not to exceed Two Thousand Five Hundred
Dollars ($2,500).

11.17         LEASE NOT TO BE RECORDED.

Tenant agrees that it will not record this Lease. Both parties shall, upon the
request of either, execute and deliver a Notice of Lease in form as permitted by
applicable law for recording or filing with the appropriate Registry of Deeds.
The party requesting such Notice of Lease shall be responsible for the recording
or filing thereof and all recording/filing fees associated therewith.

11.18         PATRIOT ACT.

Each party hereto shall take any actions that may be required to comply with the
terms of the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law
107-56 (commonly known as the "USA Patriot Act"), as amended,





37

--------------------------------------------------------------------------------

 



any regulations promulgated under the foregoing law, Executive Order No. 13224
on Terrorist Financing, any sanctions program administrated by the U.S.
Department of Treasury's Office of Foreign Asset Control or Financial Crimes
Enforcement Network, or any other laws, regulations, executive orders or
government programs designed to combat terrorism or money laundering, or the
effect of any of the foregoing laws, regulations, orders or programs, if
applicable, on this Lease. Each party represents and warrants to the other party
that it is not an entity named on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Department of Treasury, as last updated
prior to the date of this Lease.

11.19         NON-DISCRIMINATION.

To the extent required by applicable law and/or restrictions of record, Tenant
agrees that it will not permit any discrimination against, or segregation of,
any person or group of persons on the basis of race, color, sex, creed, national
origin or ancestry in the leasing, subleasing, transferring, occupancy, tenure
or use of the Premises or any portion thereof.

11.20         LANDLORD LIEN SUBORDINATION.

Landlord hereby agrees to subordinate all statutory and contractual liens or any
other so-called "landlord's lien" which it may be entitled to assert against any
of Tenant's property as security for the payment of Rent or the performance of
any other obligation of Tenant hereunder to the security interest of any lenders
providing Tenant with leasehold or equipment financing with respect to the
Premises or to any purchase money or commercial lender providing financing
secured by Tenant's equipment, trade fixtures, personal property or other
improvements within the Premises which are permitted to be removed at the end of
the Lease Term. Simultaneously with its execution and delivery hereof, Landlord
shall execute and deliver the lien subordination form attached hereto as Exhibit
G. From time to time during the Lease Term, within ten (10) business days
following written request from Tenant, Landlord shall deliver to any equipment
lessor providing leased equipment to the Premises or to any purchase money or
commercial lender providing financing secured by Tenant's equipment, trade
fixtures, personal property or other improvements within the Premises which are
permitted to be removed at the end of the Lease Term, a subordination in the
form attached hereto as Exhibit G or in another commercially reasonable form,
duly executed and acknowledged by Landlord, respecting any statutory or common
law lien or security interests which Landlord may possess respecting Tenant's
equipment, trade fixtures and improvements to the Premises permitted to be
removed by Tenant as aforesaid.

11.21       ADDITIONAL PROVISIONS.

The exhibits attached hereto are incorporated herein by reference.

SIGNATURES FOLLOW ON NEXT PAGE





38

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date set forth below.

 

 

 

Signed on                                , 2018

 

 

 

LANDLORD:

 

 

 

CAMPANELLI-TRIGATE 100 TCD STOUGHTON, LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Signed on                                , 2018

 

 

 

TENANT:

 

 

 

COLLEGIUM PHARMACEUTICAL, INC., a Virginia corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 



39

--------------------------------------------------------------------------------

 

 

EXHIBIT A

THE PROPERTY

LEGAL DESCRIPTION

All that certain parcel of land with the buildings thereon on Lindeloff Avenue
In the Town of Stoughton, Norfolk County, Commonwealth of Massachusetts and
being Lot A on the Plan entitled "Redivision Plan of Lot A and Lot D Stoughton
Technology Center, North Stoughton, MA" by Gale Engineering Company, Inc. dated
February 6, 1987 as most recently revised January 13, 1988 and recorded with
Norfolk County Registry of Deeds as Plan No. 374 of 1988 in Plan Book 367.

Lot A is also described as the following:

Beginning at the point of intersection of the Southerly Right of Way line of
Lindeloff Avenue and the Northwesterly Right of Way line of Technology Center
Drive;

thence along said Northwesterly Right of Way line the following courses;

along a curve to the right having a radius of 40.00', a delta of 90-00-00, and
an arc length of 62.83'; thence

S 45-31-48 E.19.61’; thence

along a curve to the right having a radius of 182.25', a delta of 41-00-00, and
an arc length of 130.41'; thence

S 04-31-48 E. 384-99, thence

along a curve to the right having a radius of 605.00', a delta 37-40-48 and an
arc length of 397.87; thence

S 33-09-00 W, 290.53'; thence

departing said Northwesterly Right of Way along the Easterly line of Lot D, N
45-31-48 W, 617.26' to the Southerly Line of Parcel "LA-1" (shown to be owned by
the Commonwealth of Mass,); thence

along said Southerly line the following courses:

N 20-55-27 E, 139.70’; thence

N 44-28-12 E, 751-93’; thence

N 45-31-48  W, 50.00 to the POINT OF BEGINNING, containing 10.07 acres, more or
less.

 

 



A - 1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

THE PREMISES

Third Floor Premises:

Picture 7 [coll20180331ex102859bb7001.gif]



B - 1

--------------------------------------------------------------------------------

 



Second Floor Premises:

 

Picture 2 [coll20180331ex102859bb7002.jpg]



B - 2

--------------------------------------------------------------------------------

 



Picture 3 [coll20180331ex102859bb7003.jpg]



B - 3

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

PARKING

 

Picture 4 [coll20180331ex102859bb7004.jpg]

 

 



B-1 - 1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

LANDLORD'S WORK

Subject to Tenant's payment of any Excess Costs, Landlord shall perform a
"turn-key" build-out of the Premises (including without limitation permitting
fees and architectural and engineering fees) in accordance with the fit up plans
attached hereto as Exhibit B and the outline specifications attached hereto as
Exhibit C-1 (the "Outline Specifications") using Building standard colors,
materials and finishes, except as otherwise expressly set forth below.

 

 

 



C - 1

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

OUTLINE SPECIFICATIONS

(follow this page)

 

 



C-1 - 1

--------------------------------------------------------------------------------

 

 

EXHIBIT C -1 – Landlord’s Work

Outline Specification

For Tenant Improvements

Provided by Landlord

For

Collegium Pharmaceutical

Labs & Offices

50,678 RSF

At

100 Tech

2nd & 3rd Floors

100 Technology Center Drive

Stoughton, MA

Picture 5 [coll20180331ex102859bb7005.jpg]





 

--------------------------------------------------------------------------------

 



Collegium Pharmaceutical

Labs & Offices

General

Architect: Owner's Interior Design Architect is BKA Architects Inc. (BKA) and
they have prepared Preliminary Schematic Plans listed below. The Schematic Plans
shall be the basis for development of construction drawings necessary to build
the Tenant Improvements. Landlords Architect BKA Architects Inc. and they shall
produce the construction drawings.

General Contractor: The General Contractor shall be Campanelli Associates
Construction Corporation.

The General Contractor shall furnish all materials and perform all work
necessary to complete the construction and execution of Landlord's Work to the
Premises and to render Premises acceptable for occupancy by the Tenant.
Landlord's Work shall include furnishing architectural, engineering and
construction contracting services in strict accordance with Landlord's Work and
any future approved changes thereto.

Tenant shall appoint an individual as Tenant's Representative to make decisions,
changes to plans and provide approvals. No extra work, change, amendment,
revision or other directive shall be made unless so ordered and authorized in
writing by Tenant’s Representative and Landlord's representative.

Preliminary Schematic Plans;

Entitled “Collegium Pharmaceutical”, Second & Third Floor fit Plans, Sheet V3,
Dated March 21, 2018, produced by BKA Architects

Note: Some Walls and Doors may be adjusted on the final plans to accommodate
openings, building systems or tenant requirements.

Existing Improvements: The proposed work includes re-use of existing
improvements. These improvements shall include but not be limited to electrical
fixtures and equipment, HVAC equipment, walls, doors, among others. All existing
improvements that are to be re-used shall be repaired or refinished and placed
in good serviceable condition in accordance with Landlord's work.

Finishes: Landlord will present carpet samples for Tenant's selection. After
Tenant selects the carpet, Landlord's Architect shall prepare  a collection of
material samples demonstrating up to three (3) combinations of finishes and
colors for the various materials including wall, trim, paint colors, wall base,
and VCT coordinated to the selected carpet. These finish samples shall be
provided to Tenant for selection and approval. The final approvals by Tenant
shall be incorporated as part of Landlord's work.

The following Outline Specification represents Landlord's Work and corresponds
to the Preliminary Schematic Plans listed above.

 





Page 2 of 9

--------------------------------------------------------------------------------

 



Collegium Pharmaceutical

Labs & Offices

The following tenant improvements shall be constructed substantially as shown on
the Preliminary Schematic Plans prepared by the Landlord's Architect, and as
more specifically described below.

1.         Interior Partitions

Interior Partitions as shown on plans' prepared by the Landlord's Architect

A.   All new interior partition walls will be constructed of 3- 5/8" wide, steel
studs, channels and tracks with 5/8” gypsum wallboard mounted to each side of
the partition, unless otherwise shown on construction drawings.

B.   All wallboard joints shall be reinforced with wall board tape and filled
with joint compound. Wallboard shall be furnished in 48 inch width and lengths;
as will result in a minimum number of joints.

C.   Unless otherwise identified on construction drawings, all interior
partitions will receive 4" vinyl wall base, color as selected by Tenant from
Landlord provided samples.

D.   Unless otherwise specified, all new interior partitions at offices and
related spaces will be constructed to 6"  above the ceiling height. New demising
walls shall extend to the deck above.

E.   New partitions will be constructed with fiberglass sound insulation, full
height within wall cavity.

F.    Existing partitions and other walls to remain are to be repaired to remove
imperfections, refinished if required to provide a consistent finished surface.

2.          Interior Glass

A.  Interior glass side-lites, approximately 2'-6”+- wide and door height, with
single tempered glass in KD steel frames shall be provided. Side-lite width may
vary subject to dimensional restrictions. Side-lites shall be provided as shown
on the schematic plans.

B.  Interior glass-lites at Lab windows shall be single tempered glass in welded
frames. Three (3) windows at Approx. 5' X 4'.

3.          Interior Doors

Interior Doors to be provided as shown on plans' prepared by the Landlord's
Architect

A.   All new interior doors shall be building standard 3’-0"+- wide, 1-3/4"
thick by 7'-0" tall solid core, pre- finished clear birch or clear plain sliced
red oak veneer doors or equal set in painted hollow metal frames or as shown on
the construction documents. Door width may vary based dimensional restrictions.

B.   All new interior doors will be set in building standard hollow metal frames
(painted).

C.   Existing entrance doors from  3rd floor lobby to Tenant's premises will
remain. On the 2nd floor  a new set of building standard double doors (red oak
or white birch) with full glass lights will be installed at the primary entrance
to Tenant’s 2nd floor suite.

D.   Hardware at all new doors will be building standard commercial duty, Best
Brand or equal, non-mortised, compatible with Best Brand cores and shall include
stainless steel finish matching building standards. Non- locking passage sets
will be installed at all new door locations. If requested by tenant, locksets
can be installed on any office door with construction cores only. Final cores
and keying by Tenant.

E.   Existing doors remaining per plan with existing hardware to remain shall be
touched up to remove minor imperfections.

 





Page 3 of 9

--------------------------------------------------------------------------------

 



Collegium Pharmaceutical

Labs & Offices

4.          Ceilings

A.  Ceilings shall be building standard 24" x 24"x 5/8” “Dune” acoustic tile by
Armstrong or equal, on 9/16" suspended metal grid at existing height, or as
noted on the construction drawings.

B.  Acoustical materials shall be installed in accordance with procedure
endorsed by Acoustical and Insulating Materials Association.

5.          Flooring

A. Commercial Carpet. Carpet material shall be glue-down, carpet tile, color
strand nylon, 22 oz  / sy minimum and manufactured by Mohawk, Mannington or Shaw
Industries or as selected by Tenant from Landlord provided samples. A 4" vinyl
base at all walls shall be provided.

a.     Locations: Carpet shall extend in all space as noted on plans other than
the areas receiving VCT as listed below.

B.  Vinyl Composition Tile (VCT), 12" x 12" x 1/8" vinyl composition tile equal
or similar to Excelon by Armstrong. Up to three color, set at pattern identified
by the Architect, with colors as selected by Tenant from Landlord provided
samples.

a.     Locations: Storage, IT Storage, IT, Each Supply room, Coffee, Each
Kitchen and Labs

6.          Millwork/Cabinetry

Millwork to be provided as shown on plans prepared by the Landlord's Architect
and identified below;

 

 

 

A.

Location:

Café  2nd Floor

 

 

Typical Base and Upper cabinet with Counter Top, not to exceed 14 linear feet.

 

 

 

 

Spec.:

User Side – Flush drawers and doors with cabinet flush panel design,

 

 

standard plastic laminate finish.

Counter – Plastic laminate surface material

Interior – Plastic laminate surface material w/ single 1/2 shelf

 

 

 

B.

Location:

Coffee(3rd Floor)  & Gathering Area(2nd floor)

 

 

Typical Base and Upper cabinet with Counter Top, not to exceed 10 linear feet
each room.

 

 

 

 

Spec.:

User Side – Flush drawers and doors with cabinet flush panel design,

 

 

standard plastic laminate finish.

Counter  – Plastic laminate surface material

Interior – Plastic laminate surface material w/ single 1/2 shelf.

 

 

 

C.

Location:

Print/Copy Areas (Four Total)

 





Page 4 of 9

--------------------------------------------------------------------------------

 



Collegium Pharmaceutical

Labs & Offices

 

 

 

 

 

Typical Base and Upper cabinet with Counter Top, not to exceed 42 linear feet in
total.

 

 

 

 

Spec:

User Side – Flush drawers and doors with cabinet flush panel design,

 

 

standard plastic laminate finish

 

 

Counter – Plastic laminate surface material

 

 

Interior – Plastic laminate surface material w/ single 1/2 shelf

 

7.         Painting

A.  Painting; All interior partition walls, door frames and trim shall be
painted  a primer and two (2) finish coats, colors, not to exceed a total of two
(2) wall colors per Office, Conference room, and no more than two (2) wall
colors in the Open Office area with no more than three (3) colors in the entire
premises. Tenant shall select final color scheme from Landlord provided finish
boards.

B.  New wood veneer doors shall be factory finished. Existing wood veneer doors
to receive a light sand and clear coat sealer as required. All wood veneer doors
to match as close as possible given natural variations encountered in the wood
veneers.

C.  Drywall ceilings (if present) shall be paint finished, color ceiling white.

8.         Plumbing

A.  Common toilet areas shall be provided for both sexes on each floor.

B.  Three (3) stainless steel, single bowl sinks and faucets shall be
provided at the areas located on the plan (Café, Gathering Area and Coffee.

C   Hot water will be supplied from common area hot water heater or if not
available from point of source water heaters (electric) installed in base
cabinet below sink or above the ceiling in the tenant lease area.

9.         HVAC

A.  General Description of HVAC Systems: The spaces within the building are
mechanically heated, cooled and ventilated, where required, in accordance with
applicable codes and good practice. Tenant's premises shall be served by the
buildings HVAC systems.

a     The heating system is a hydronic type with gas fired multi-section boilers
located in the penthouse. Heating water is pumped down through the building to
 a hydronic loop on each floor which is connected to fan powered air terminals
with hot water heating coils at perimeter areas.

b.    The air conditioning (AC) system consists of an open cooling tower on the
roof which supplies condenser water to water-cooled AC units on each floor. The
AC units are variable air volume (VAV) type with a waterside economizer option.
There are two units on the second & third floors. Each terminal device serves  a
dedicated zone which ranges in size and area of coverage.

B.  Supply and Return Air Distribution System

a.    The ventilation system consists of a roof mounted unit that has a gas
heating section to temper the outside air during the winter months. The design
capacity of the unit is 20,000 CFM which can support  a total building occupancy
of approximately 1,600 people based on current code requirements.

b.    The Premises are served by multiple VAV / terminal devices units. Each
device serves one zone.





Page 5 of 9

--------------------------------------------------------------------------------

 



Collegium Pharmaceutical

Labs & Offices

c.    Terminal devices include fan powered units and vary air flow volume in
response to the demands of each zone. Fan powered units typically include
re-heat coils and primarily serve perimeter zones. All zone devices will be
tested and placed in good working condition.

d.    Existing zones to remain with distribution ductwork modified to serve the
new layout. Ductwork shall be distributed to serve all occupied spaces. New
supply air ductwork is to be thermally insulated.

e.    Return air circulated via a return air plenum.

C.   Automatic Temperature Controls

a.    The building will be equipped with  a new computer based energy management
system (EMS) providing automatic temperature controls that will control multiple
functions/systems to maintain efficient environmental conditions at all times.
Zones are controlled to specified temperature by the energy management system
through local thermostats / zone sensors.

D.   HVAC Specialty. Spaces  / Systems

a.   Any other specialty cooling, ventilation or exhaust that maybe required for
Tenant's equipment or processes is not included as part of this project. If
desired by Tenant, all costs for the design and construction will be paid for by
Tenant.

b.   Dedicated cooling of Tenant's IT server room is dependent on the needs of
the equipment and is not included. If desired by Tenant, all costs for the
design and construction will be paid for by Tenant.

10.        Electrical

A.   Electrical; Electric service is sourced from a Utility company provided,
pad mounted transformer, feeding main switch gear sized for  a 2,500 amp Main
Switchboard in the Main Electric room. Power from this switchboard is
distributed to floor electric rooms containing 277/480V and 120/208V
distribution panels for tenant use

B.   Building power shall be provided to the tenant space, sufficient to provide
four (4) watts of power per usable square foot for tenants lighting and
receptacles. 480/277 volt electrical panels, transformers serving 208/120 volt
electric panels will be provided for the Tenant's Use. Electric panels may be
wall mounted in the tenant's leased space. Tenant's transformer may be mounted
above the ceiling within close proximity of the electric panels.

C.   General illumination in Office areas, Break room and other related areas
which are to receive suspended ceilings will be provided through newbuilding
standard 2'  x  2- and/or 2’ x 4', recessed, LED fixtures.

D.   Light switching where possible and practical at new areas shall be by
occupant sensors.

E.   Receptacles and general electrical power shall be provided as follows;

a.    Offices to receive  a minimum of (3) standard duty, wall mount 120 volt
duplex receptacles.

b.    Printer Area locations identified on the plan shall be provided with one
(1) 20 AMP dedicated quad receptacle and one (2) standard duty, wall mount, 120
volt duplex receptacle.

c.    The Café  & Gathering Area shall be provided with (1) standard duty, wall
mount, 120 volt duplex receptacles, (2) counter top standard duty, wall mount
120 volt duplex receptacles with GFI and (1) 20 amp dedicated receptacles for
refrigerators.

d.    Coffee Area shall be provided with (1) standard duty, wall mount, 120 volt
duplex receptacles, (2) counter top standard duty, wall mount 120 volt duplex
receptacles with GFI

e.    A total of 11 Floor boxes shall be located in the following Locations

i.     (2) Extra Large conference Room





Page 6 of 9

--------------------------------------------------------------------------------

 



Collegium Pharmaceutical

Labs & Offices

ii.    (7) Medium Conference Room

iii.   (2) Large Conference Room

f.    Ten (13) wall mounted recessed outlet and blocking for Tenant's flat
screen monitor shall be provided for the below locations. The wall blocking at
this locations will be approximately 2'  x 2'. Tenant shall provide location.

i.     (2) Extra Large Conference Room

ii.    (2) Large Conference Rooms

iii.   (7) Medium Conference Rooms

iv.   (2) Cafe & Gathering Area

F.    Emergency lighting shall be provided in accordance with state and local
codes.

G.   A fire alarm system shall be provided per state and local code
requirements.

H.   Telephone and Data Communications

a.   All wiring, equipment and termination connections are by tenant's vendor.

b.   Landlord shall provide (1) box with pull string at all new hard walled
spaces or rooms.

I.    Other electrical wiring: Additional dedicated circuits, outlets or devices
may be provided at Tenants cost.

11.        Fire Protection

A.   Fire sprinkler system shall be wet-type covering the entire building and in
tenant areas in accordance with requirements of local codes and local fire
department. Existing drop down exposed chrome pendant sprinkler heads with
chrome escutcheons and/or concealed heads shall remain.

B.  Fire Alarm  -  A fire alarm control panel serves the building and shall be
connected to Tenant's fire alarm devices. Fire alarm devices shall be installed
in accordance with the requirements of local codes as approved by the local
governing fire department

C.   The Fire alarm includes alarm monitoring.

12.        Specialties

A.   Window Blinds: Building standard, Rollease Acmeda Skyline Series Clutch
Operated Systems

13.        Lab AREA

A.   The Lab Area shown on "Exhibit B - Lab Only Fit Plan" shall be constructed
on an open book basis at Tenant's cost less Landlord's contribution of up to
$240,000 as further described in the Lease.

B.   Landlord anticipates completion of the following scope of work in the Lab
Area as shown on the Preliminary Schematic Plans at Tenant's cost using building
standard finishes:

a.    Demolition of existing space.

b.    Doors, Frames & Hardware

c.    Stud walls and drywall

d.    VCT Flooring and vinyl base

e.    Glass for 3 windows w/hollow metal frames





Page 7 of 9

--------------------------------------------------------------------------------

 



Collegium Pharmaceutical

Labs & Offices

f.     Acoustical ceilings

g.    Painting

h.    Electric: LED Lighting and Duplex Outlets (Qty of 50 outlets)

i.     Sprinkler Work

j.     Standard Building HVAC

k.    Plumbing: One Eye Wash and two (2) sinks per building plumbing standard.

C.   Landlord anticipates completion of the following specialized scope of work
in the Lab Area as shown on the Preliminary Schematic Plans at Tenant’s cost:

a.    Installation of one 2-hour rated duct shaft extending from the Lab Area to
the roof through the 3rd, 4th, 5th and 6th floors. The duct shaft will be sized
to accommodate the installation of four (4) 12" diameter PVC ducts.

b.    Installation of three (3)12" PVC exhaust ducts and one (1) 12" PVC make up
air duct within the duct shaft.

c.    Installation of three (3) roof top exhaust fans and connection to exhaust
ducts at the roof. The exhaust fans will be Greenheck Vektor-H or equal and
sized to provide 1,163 CFM of exhaust for each of three (3) tenant-supplied fume
hoods.

d.    Installation of one (1) roof top make up air unit and connection to make
up air duct at the roof. Make up air unit will be sized to accommodate the
exhaust requirements of the three (3) tenant- supplied fume hoods.

e.    Installation of Lab Case Work & Lab Benches.

D.   The following specialized scope of work in the Lab Area will be completed
by Tenant or Tenant’s service providers at Tenant's cost:

a.    Purchase and installation of all floor mounted or desk top laboratory
equipment including any specialty power cords and electrical outlets required
for such equipment.

b.    Purchase and installation of fume hoods including specialty power
requirements, controls and connection to exhaust ducts.

c.    Purchase and installation of tenant's water treatment system

d.    Purchase and installation of Carbon/HEPA Filter modules, if any

14.        GENERAL NOTES

A.   Telecommunications and data wiring or systems, furnishings, workstations,
appliances (refrigerator, microwave oven,...), video /  conference equipment,
flat panel monitors, floor mounted electric devices, security systems, door
access  & security systems, dedicated HVAC requirements or other equipment are
not included

B.   Exterior entry doors to building shall be equipped with  a DSX, HID
Proximity Card (or equal) access system at exterior building lobby doors for
after hour access. Tenant may program their own compatible access system to
operate exterior doors and elevator access controls subject to Landlords
approval. Tenant's vendor to coordinate and confirm system compatibility.

C.   Entry to tenant space shall be controlled via DSX, HID Proximity Card (or
equal). This shall be provided at each location by Owner with access to common
space, estimated as  3 doors into common atrium space. Proximity Cards or Fobs
are by tenant. Final determination of entry doors will be based on architect
plan to be completed.





Page 8 of 9

--------------------------------------------------------------------------------

 



Collegium Pharmaceutical

Labs & Offices

15.        TENANT SPECIFIC IT EQUIPMENT ROOM

Tenant Specific IT Equipment Room

A.   HVAC system shall be building standard with no additional cooling.

B.   Electrical Requirements will be provided as specified below.

i.     Dedicated Direct 208 line to UPS system (UPS provided by tenant).

ii.    Secondary “Bypass” panel after UPS

C.   Fire Proofing

i.     Fire caulking for all penetrations.

ii.    One 2 hour door to be provided to the room.

iii.   Fire extinguisher to be provided in IT room.

iv.   Fire Sprinkler systems to be tied to building sprinkler system,
alternative fire protection is not included.

The following items are the responsibility of the tenant and have NOT been
included in the IT Room upgrades or turnkey buildout.

1.    Data wiring (Cat  6) throughout tenant space including IT room.

2.    Servers, UPS Systems, battery backups or specialty equipment.

3.    Racks, wire tracks, specialty. cabinets.

 

 



Page 9 of 9

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2
TENANT'S SPECIALTY EQUIPMENT AND INFRASTRUCTURE

The following items shall be removed by Tenant from the Premises at or prior to
the end of the Lease Term in accordance with the terms of Section 5.10 of the
Lease, provided that if no such items are listed below upon execution of this
Lease, then the list of such items shall be determined by the parties in
connection with the design process for the Lab Area.

[TBD]

 

 



C-2 - 1

--------------------------------------------------------------------------------

 

 

EXHIBIT D
RULES AND REGULATIONS

1.          The following Rules and Regulations have been formulated for the
safety and wellbeing of all Tenants of the Building and to insure compliance
with all municipal and other requirements. Strict adherence to these Rules and
Regulations is necessary to guarantee that each and every Tenant will enjoy a
safe and undisturbed occupancy in the Building in accordance with the Lease. Any
continuing violation of these Rules and Regulations by a Tenant, after the
applicable notice and cure period, shall constitute an Event of Default under
the Lease, at the option of the Landlord.

2.          The sidewalks, entrances, loading dock, atrium, elevators,
vestibules, stairways, corridors, or other parts of the Building not occupied by
any Tenant shall not be obstructed or encumbered by any Tenant or used for any
purpose other than ingress and egress and to from the Premises. The Landlord
shall have the right to control and operate and public portions of the Building
and the facilities furnished for common use of the Tenants, in such manner as
the Landlord deems best for the benefit of the Tenants generally.

3.          No drapes, blinds, shades or screens shall be attached to or hung
in, or used in connection with, any window or door of the Premises, without the
prior written consent of the Landlord.

4.          No bicycles, vehicles or animals, birds or pets of any kind (other
than service animals) shall be brought into or kept in or about the Premises,
and no cooking shall be done or permitted by any Tenant on the Premises. No
Tenant shall cause or permit any unusual or objectionable odors to be produced
upon or penetrate from the Premises.

5.          No inflammable, combustible or explosive fluid, chemical or
substance shall be kept upon the Premises.

6.          No additional locks or bolts of any kind shall be places upon any of
the doors, nor shall any changes be made in existing locks or the mechanism
thereof to the doors leading to the corridors or main halls. All entrance doors
shall be kept closed during business hours except as they may be used for
ingress or egress. Each Tenant shall, upon the termination of his tenancy,
restore to the Landlord all keys either furnished to, or otherwise procured by
such Tenant and in the event of the loss of any keys so furnished, such Tenant
shall pay to the Landlord the cost thereof

7.          No furniture, equipment or other bulky matter of any description
shall be received into the Building or carried in the elevators except in the
manner and during the times approved by Lessor. Lessee shall obtain Lessor's
determination before moving said property into the Building. All moving of
furniture, equipment, and other material within the public areas shall be under
the direct control and supervision of Lessor who shall, however, not be
responsible for any damage to or charges for moving the same. Lessor shall have
the sole right to determine if Lessee's property can be safely transported in
the elevators.

8.          The Landlord reserves the right to exclude from the Building at all
times any person who is not known or does not properly identify himself to the
building management or security service. Landlord may, at its option, require
all persons admitted to or leaving the Building between the hours of 6:00 PM and
7:00 AM, Monday through Friday, and on Saturdays after 1:00 PM to register. Each
Tenant shall be responsible for all persons for whom they authorize entry into
or exit out of the Building.

9.          The Premises shall not, at any time, be used for lodging or sleeping
or for any immoral or illegal purposes.

10.        Canvassing, soliciting and peddling in the Building is prohibited and
each Tenant shall cooperate to prevent the same.





D - 1

--------------------------------------------------------------------------------

 



11.       Landlord does not maintain suite finishes which are non-standard, such
as bathrooms, wallpaper, special lights, etc. However, should the need for
repairs of items not maintained by Landlord arise, Landlord will arrange for the
work to be done at Tenant's expense.

12.        All Tenants and visitors are expected to observe all safety features
and traffic laws at the property
which include:

·



A speed limit of 20 m.p.h.

·



All stop signs are to be obeyed

·



Automobiles are not be left in the roadway at anytime

·



Automobiles are not to be left in the parking lot overnight or weekends.

·



Automobiles should be parked within marked lanes. Reserved parking and parking
for the handicap signs should be respected.

13.        Tenant shall cause all freight to be delivered to or removed from the
Building and the Premises in accordance with reasonable rules and regulations
established by Landlord therefor.

14.        Tenant will not place on the exterior of the Premises (including both
interior and exterior surfaces of windows and doors) or on any part of the
Building outside the Premises, any sign, symbol, advertisement or the like
visible to public view outside of the Premises without the prior consent of
Landlord.

15.        Tenant shall not perform any act or carry on any practice which may
injure the Premises, or any other part of the Building, or cause any offensive
odors or loud noise or constitute a nuisance or a menace to any other tenant or
tenants or other persons in the Building.

16.        Tenant shall not operate any cooking apparatus (except for coffee
making equipment, a microwave oven, a standard size refrigerator and a sink), or
locate any vending machines, in the Premises.

17.        The Premises shall be designated a non-smoking area and Tenant will
comply, and cause its employees and invitees to comply, with Building
regulations regarding non-smoking areas.

18.        Landlord may, upon request by any Tenant, waive the compliance by
such Tenant of any of the foregoing Rules and Regulations, provided that:

(i)   No waiver shall be effective unless signed by Landlord or Landlord's
authorized agent.

(ii)  Any such waiver shall not relieve such Tenant from the obligation to
comply with such Rules or Regulations in the future unless expressly consented
to by Landlord, and;

(iii) No waiver granted to any Tenant shall relieve any other Tenant from the
obligation of complying with the foregoing Rules and Regulations unless such
other Tenant has received a similar waiver in writing from Landlord.

 

 



D - 2

--------------------------------------------------------------------------------

 

 

EXHIBIT E
CLEANING SPECIFICATIONS

A.           Premises

Daily on Business Days:

1.            Empty and clean all waste receptacles and remove waste material
from the Premises; wash receptacles as necessary.

2.            Sweep and dust mop all uncarpeted areas using a dust treated mop.

3.            Spot vacuum all rugs and carpeted areas.

4.            Hand dust and wipe clean with treated cloths all horizontal
surfaces including furniture, office equipment, window sills, door ledges, chair
rails and counter tops, within normal reach.

5.            Wash clean all water fountains.

6.            Upon completion of cleaning, all lights will be turned off and
doors locked, leaving the Premises in an orderly condition.

Weekly:

Vacuum all rugs and carpeted areas.

Quarterly:

Render high dusting not reached in daily cleaning to include:

1.            Dusting all pictures, frames, charts, graphs and similar wall
hangings.

2.            Dusting all vertical surfaces, such as walls, partitions, doors
and ducts.

3.            Dusting all pipes and high moldings.

B.            Lavatories

Daily on Business Days:

1.            Sweep and damp mop floors.

2.            Clean all mirrors, powder shelves, dispensers and receptacles,
bright work, flushmeters, pipes and toilet seat hinges.

3.            Wash both sides of all toilet seats.

4.            Wash all basin, bowls and urinals.

5.            Dust and clean all powder room fixtures.

6.            Empty and clean paper towel and sanitary disposal receptacles.

7.            Remove waste paper and refuse.

8.            Refill tissue holders, soap dispensers, towel dispensers, vending
sanitary dispensers; materials to be furnished by Landlord.

9.            A sanitizing solution will be used in all lavatory cleaning.

Monthly:

1.            Machine scrub lavatory floors.

2.            Wash all partitions and tile walls in lavatories.

C.            Main Lobby, Building Exterior and Corridors

Daily on Business Day:

1.            Sweep and wash all floors.

2.            Wash all rubber mats.

3.            Clean elevators, wash or vacuum floors, wipe down walls and doors.

4.            Spot clean any metal work inside lobby.

5.            Spot clean any metal work surrounding building entrance doors.

Monthly:

All resilient tile floors in public areas to be treated equivalent to spray
buffing.





E - 1

--------------------------------------------------------------------------------

 



Bi-annually:

Windows washed inside and outside — weather permitting.

D.           Miscellaneous Services

Tenant requiring services in excess of those described above shall request same
through Landlord, at Tenant's expense.

 

 



E - 2

--------------------------------------------------------------------------------

 

 

EXHIBIT F

FORM OF SNDA

LEASE SUBORDINATION, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT

This Lease Subordination, Attornment and Non-Disturbance Agreement (hereinafter,
the "Agreement") is made this              day of               , 20  , by and
among CAMPANELLITRIGATE 100 TCD STOUGHTON, LLC, a Delaware limited liability
company (hereinafter, the "Landlord" or "Borrower"), with an address of 1
Campanelli Drive, Braintree, Massachusetts 02184, COLLEGIUM PHARMACEUTICAL,
INC., a Virginia corporation (hereinafter, the "Tenant"), with a current address
of 780 Dedham Street, Suite 800, Canton, MA 02021, Attention: CEO, and on and
after the Possession Date under the Lease, at the Demised Premises, Attention:
CEO, and NEEDHAM BANK (hereinafter, the "Mortgagee"), having an address at 1063
Great Plain Avenue, Needham, Massachusetts 02492.

Introductory Provisions

A.           Mortgagee is relying on this Agreement in connection with a loan
(hereinafter, the "Loan") made by Mortgagee to Borrower, secured by, among other
things, a certain Mortgage and Security Agreement dated as of March 27, 2017
(hereinafter, the "Mortgage") given by Borrower covering property located at 100
Technology Center Drive, Stoughton, Norfolk County, Massachusetts (hereinafter,
the "Property").

B.           Tenant is the holder of and tenant under that certain lease
(hereinafter, the "Lease") dated                                 , 2018, made
with Landlord covering certain premises (hereinafter, the "Demised Premises") at
the Property.

C.           Mortgagee, Landlord, and Tenant desire to confirm their
understanding with respect to the Mortgage and the Lease.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the understanding by Tenant
that Mortgagee will rely hereon in making and maintaining the Loan, Mortgagee,
Landlord, and Tenant agree as follows:

1.            The Lease and the rights of Tenant thereunder are subordinate to
the Mortgage and any renewal, substitution, extension or replacement thereof and
each advance made thereunder as though said Mortgage, and each such renewal,
substitution, extension, and replacement were executed, recorded and the advance
made before the execution of the Lease.

2.            So long as Tenant is not in default (beyond any period expressed
in the Lease within which Tenant may cure such default) in the payment of rent
or in the performance or observance of any of the terms, covenants or conditions
of the Lease on Tenant's part to be performed or observed, (i) Tenant's
occupancy of the Demised Premises shall not be disturbed by Mortgagee in the
exercise of any of its rights under the Mortgage during the term of the Lease or





F - 1

--------------------------------------------------------------------------------

 



any extension or renewal thereof, made in accordance with the terms of the
Lease, and (ii) Mortgagee will not join Tenant as a party defendant in any
action or proceeding for the purpose of terminating Tenant's interest and estate
under the Lease because of any default under the Mortgage.

3.            In the event any proceedings are brought for the foreclosure of
the Mortgage, or if the Property or the Demised Premises are sold pursuant to
the power of sale under the Mortgage, Tenant shall attorn to the purchaser upon
any such foreclosure sale and shall recognize such purchaser thereafter as the
Landlord under the Lease. Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto. Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of any holder(s) of any of the indebtedness
or other obligations secured by the Mortgage, or upon request of any such
purchaser, (a) any commercially reasonable instrument or certificate which, in
the reasonable judgment of such holder(s), or such purchaser, may be necessary
or appropriate in any such foreclosure proceeding or otherwise to evidence such
attornment, and (b) an instrument or certificate regarding the status of the
Lease, consisting of statements, if true (and if not true, specifying in what
respect), (i) that the Lease is in full force and effect, (ii) the date through
which rentals have been paid, (iii) the duration and date of the commencement of
the term of the Lease, (iv) the nature of any amendments or modifications to the
Lease, (v) that to Tenant's knowledge, no default, or state of facts, which with
the passage of time, or notice, or both, would constitute a default, exists on
the part of either party to the Lease, and (vi) the dates on which payments of
additional rent, if any, are due under the Lease.

4.            If Mortgagee shall succeed to the interest of Landlord under the
Lease, or if any purchaser acquires the Property, or the Demised Premises, upon
any foreclosure of the Mortgage, Mortgagee or such purchaser, as the case may
be, shall have the same remedies by entry, action or otherwise in the event of
any default by Tenant (beyond any period expressed in the Lease within which
Tenant may cure such default) in the payment of rent or in the performance or
observance of any of the terms, covenants and conditions of the Lease on
Tenant's part to be performed or observed that the Landlord had or would have
had if Mortgagee or such purchaser had not succeeded to the interest of the
present Landlord. From and after any such attornment, Mortgagee or such
purchaser shall be bound to Tenant under all the terms, covenants and conditions
of the Lease, and Tenant shall, from and after such attornment to Mortgagee, or
such purchaser, have the same remedies against Mortgagee, or such purchaser, for
the breach of an agreement contained in the Lease that Tenant might have had
under the Lease against Landlord if Mortgagee or such purchaser had not
succeeded to the interest of Landlord; provided, however, that Mortgagee or such
purchaser shall only be bound during the period of its ownership, all Tenant
claims shall be satisfied only out of the interest, if any, of Mortgagee or such
purchaser in the Property, and Mortgagee and such purchaser shall not be (a)
liable for any act or omission of any prior landlord (including the Landlord),
other than an ongoing nonmonetary default; or (b) liable for or incur any
obligation with respect to the initial construction of the Property or any
subsequent improvements therein, provided that Tenant shall have the right to
perform and/or complete any such construction provided for in the Lease,
provided further that Tenant shall use commercially reasonable efforts to
minimize disruption to the business of the other tenants and occupants of the
Property; or (c) subject to any offsets or defenses which Tenant might have





F - 2

--------------------------------------------------------------------------------

 



against any prior landlord (including the Landlord) except as specifically set
forth in the Lease; or (d) bound by any rent or additional rent which Tenant
might have paid for more than the then current rental period to any prior
landlord (including the Landlord) not actually received by Mortgagee; or (e)
bound by or responsible for any security deposit or prepaid rent not actually
received by Mortgagee; or (f) liable for or incur any obligation with respect to
any breach of warranties of any nature made by any prior landlord (including the
Landlord under the Lease, including without limitation, any warranties
respecting use, compliance with zoning, landlord's title, landlord's authority,
habitability and/or fitness for any purpose, or possession; or (g) liable for
consequential damages.

5.           Nothing herein contained is intended, nor shall it be construed, to
abridge or adversely affect any right or remedy of the Landlord under the Lease,
or any subsequent Landlord, in the event of any default by Tenant (beyond any
period expressed in the Lease within which Tenant may cure such default) in the
payment of rent or in the performance or observance of any of the terms,
covenants or conditions of the Lease on Tenant's part to be performed or
observed.

6.           Tenant agrees to provide Mortgagee with a copy of each notice of
default given to Landlord under the Lease, at the same time as such notice of
default is given to the Landlord, and that in the event of any default by the
Landlord under the Lease, Tenant will take no action to terminate the Lease (a)
intentionally deleted, or (b) if the default is curable by Mortgagee, unless the
default remains uncured for a period of thirty (30) days after written notice
thereof shall have been mailed, postage prepaid, to Landlord at Landlord's
address, and to Mortgagee at its address stated in (or pursuant to) Section 7
below; provided, however, that if any such default is such that it reasonably
cannot be cured within said thirty-day period, such period shall be extended for
such additional period of time as shall be reasonably necessary (including,
without limitation, a reasonable period of time to obtain possession of the
Property and to foreclose the Mortgage) but not to exceed ninety (90) days
total, if Mortgagee gives Tenant written notice of Mortgagee's election to
undertake the cure of the default and if curative action (including, without
limitation, action to obtain possession and foreclose) is instituted within a
reasonable period of time and is thereafter diligently pursued. Mortgagee shall
have no obligation to cure any default under the Lease.

7.           Any notice or communication required or permitted hereunder shall
be in writing, and shall be given or delivered by United States mail, registered
or certified, postage fully prepaid, return receipt requested, or by recognized
courier service addressed to the party to whom it is being given at its address
set forth above, or such other address as such party may have specified
theretofore by notice delivered in accordance with this sentence. Any such
notice shall be deemed to have been given and received on the date delivered or
that delivery is refused, in each case during normal business hours as herein
provided.

8.           This Agreement may not be modified orally or in any manner than by
an agreement in writing signed by the parties hereto or their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, personal
representatives, successors and assigns, and any purchaser or purchasers at





F - 3

--------------------------------------------------------------------------------

 



foreclosure of the Property or any portion thereof, and their respective heirs,
personal representatives, successors and assigns.

9.          In the event the Mortgagee notifies Tenant of an Event of Default
under the Loan and demands that Tenant pay its rent and all other sums due under
the Lease to Mortgagee (a "Rent Notice"), Tenant agrees that it will honor such
demand and pay its rent and all other sums due under the Lease to the Mortgagee.
Tenant shall be entitled to rely upon any Rent Notice and Tenant shall not be
responsible for determining whether such an Event of Default exists or whether
the Rent Notice was signed by an authorized officer or representative of
Mortgagee. Any payment made by Tenant pursuant to a Rent Notice shall receive
full credit under the Lease.

 

[signatures appear on following page]

 





F - 4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

MORTGAGEE:

 

NEEDHAM BANK

 

 

 

By:

 

 

Name:

Patrick Lee

 

Title:

Senior Vice President

 

 

 

 

 

TENANT:

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





F - 5

--------------------------------------------------------------------------------

 



COMMONWEALTH OF MASSACHUSETTS

                                     , ss.

 

On this date,                                    , 2018, before me, the
undersigned notary public, personally
appeared                                             ,
the                                                     of Collegium
Pharmaceutical, Inc., a Virginia corporation, proved to me through satisfactory
evidence of identification, which were to be the person whose name is signed on
the preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose as the free act and deed and voluntary act of
such corporation.

 

 

 

 

Notary Public

 

My commission expires:

 

COMMONWEALTH OF MASSACHUSETTS

                                    , SS.

On this date,                                    , 2018, before me, the
undersigned notary public, personally appeared Patrick Lee, Senior Vice
President of Needham Bank, a corporation, proved to me through satisfactory
evidence of identification, which
were                                                           to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose as the free act and deed
and voluntary act of Needham Bank.

 

 

 

Notary Public

 

My commission expires:

 





F - 6

--------------------------------------------------------------------------------

 



CAMPANELLI-TRIGATE 100 TCD STOUGHTON, LLC as Landlord under the Lease, and
Mortgagor under the Mortgage, agrees for itself and its successors and assigns
that:

The above agreement does not:

i.          constitute a waiver by Mortgagee of any of its rights under the
Mortgage or any of the other Loan documents; or

ii.         in any way release Mortgagor or Borrower from their obligations to
comply with the terms, provisions, conditions, covenants and agreements and
clauses of the Mortgage and other Loan documents;

iii.        The provisions of the Mortgage remain in full force and effect and
must be complied with by Borrower; and

iv.        Following an Event of Default under the Mortgage, Tenant may pay all
rent and other sums due under the Lease to Mortgagee as provided for above and
Tenant shall have no liability whatsoever for performing in accordance with a
Rent Notice.

[Landlord's signature appears on following page]





F - 7

--------------------------------------------------------------------------------

 



 

 

 

 

CAMPANELLI-TRIGATE 100 TCD STOUGHTON, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

COMMONWEALTH OF MASSACHUSETTS

                           , SS.

On this date,                                                    , 2018, before
me, the undersigned notary public, personally appeared
                                   ,
as                                                    of Campanelli-Trigate 100
TCD Stoughton, LLC, a Delaware limited liability company, proved to me through
satisfactory evidence of identification, which
was                                                    to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose and as his free act and
deed on behalf of Campanelli-Trigate 100 TCD Stoughton, LLC.

 

 

 

 

 

Notary Public

 

My commission expires

 

 



F - 8

--------------------------------------------------------------------------------

 

 

EXHIBIT G

FORM OF LANDLORD'S LIEN SUBORDINATION

LANDLORD LIEN SUBORDINATION AND CONSENT TO REMOVAL OF PERSONAL PROPERTY

(a)         The undersigned ("Landlord") has an interest in the real property at
the location described on Attachment 1 (the "Real Property"): SEE ATTACHMENT 1
ATTACHED HERETO FOR FULL LEGAL DESCRIPTION, commonly known as 100 Technology
Center Drive, Stoughton, Massachusetts 02072.

(b)         COLLEGIUM PHARMACEUTICAL, INC. ("Borrower"), whose address is 100
Technology Center Drive, Stoughton, Massachusetts 02072, has entered into a Loan
and Security Agreement with Silicon Valley Bank ("Bank") dated as of August 28,
2012, as amended by that certain First Amendment to Loan and Security Agreement
dated as of January 31, 2014, by and between Borrower and Bank, as amended by
that certain Assumption and Second Amendment to Loan and Security Agreement
dated as of August 12, 2014, by and between Borrower and Bank, as amended by
that certain Third Amendment to Loan and Security Agreement dated as of
September 25, 2014, by and between Borrower and Bank, as amended by that certain
Fourth Amendment to Loan and Security Agreement dated as of October 31, 2014, by
and between Borrower and Bank, as amended by that certain Consent and Fifth
Amendment to Loan and Security Agreement dated as of December 31, 2015, by and
between Borrower and Bank, and as further amended by that certain Consent and
Sixth Amendment to Loan and Security Agreement dated as of January 9, 2018, by
and between Borrower and Bank (as amended, restated, or otherwise modified from
time to time, the "Loan Agreement"). As a condition to entering into the Loan
Agreement, Bank requires that Landlord consent to the removal by Bank of the
personal property serving as collateral for Borrower's obligations to Bank under
the Loan Agreement, such personal property being more particularly described on
Attachment 2 attached hereto (hereinafter called "Collateral") from the Real
Property. For purposes of this Agreement, the term "Collateral" shall exclude
any of Borrower's personal property which is attached to the Real Property in
such a manner that it constitutes a "fixture" as defined in the Uniform
Commercial Code. Capitalized terms used but not defined in this agreement shall
have the meanings given to them in the Loan Agreement.

NOW, THEREFORE, Landlord consents to the placing of the Collateral on the Real
Property, and agrees with Bank as follows:

1.           Landlord subordinates to Bank's security interest in the Collateral
any and all of Landlord's claims, demands and liens of every kind and nature
against the Collateral under applicable law or by virtue of the lease for the
Real Property now in effect (the "Lease"), to levy or distrain upon for rent, in
arrears, in advance or both, or to claim or assert title to the Collateral that
is located on the Real Property and Landlord shall not assert such claims or
demands until all of Borrower's obligations to Bank under the Loan Agreement
have been paid in full.

2.           The Collateral shall be considered to be personal property and
shall not be considered part of the Real Property regardless of whether or by
what means it is or may become attached or affixed to the Real Property.
Landlord shall provide prompt written notice to Bank of any early termination or
expiration of the Lease or any abandonment of the Real Property by Borrower.

3.           So long as Borrower remains in possession of the Real Property,
Landlord will not dispose of any of the Collateral nor assert any right or
interest therein. If any Collateral remains on the Real Property after Borrower
has vacated the Real Property (whether upon early termination or expiration of
the Lease or abandonment of the Real Property or otherwise), Landlord (i) will
not dispose of any of the Collateral nor assert any right or interest therein
unless Bank has had a reasonable period of time (in any case, not less than 20
days after Bank has knowledge that Borrower has vacated the Real Property) to
exercise Bank's rights in and to the Collateral, and (ii) will permit Bank, or
its agents or representatives, upon two business days' prior written notice by
Bank to Landlord, to enter upon the Real Property during normal business hours
during such 20 day period for the purpose of exercising any right Bank may have
under the terms of the Loan Agreement, at law, or in equity, including, without
limitation, the right to





G - 1

--------------------------------------------------------------------------------

 



remove the Collateral, to inspect or remove the Collateral, or any part thereof,
from the Real Property (but for no other purpose). Bank shall not conduct any
auctions or sales of the Collateral in the Premises or otherwise on the Real
Property.

If any order or injunction is issued or stay granted which prohibits Bank from
exercising any of its rights hereunder, then, at Bank's option, the period set
forth in this Section 3 shall be stayed during the period of such prohibition
and shall continue thereafter for the greater of (x) the number of days
remaining for Bank to perform under this Section 3 or (y) 20 days.

In the event that Bank, or its agents or representatives, enter upon the Real
Property to exercise Bank's rights with respect to the Collateral, Bank shall
pay a pro-rated per diem fee at a rate equal to the base rental rate payable by
Borrower under the Lease prior to the expiration or early termination thereof
(or Borrower's abandonment of the Real Property) for the number of days that
Bank, or such agents or representatives, occupy the Real Property; provided
that, notwithstanding anything to the contrary, in no event shall Bank or its
agents, representatives or affiliates be liable for any rent or other fees or
amounts that may be owing by Borrower to Landlord. Landlord and Borrower
acknowledge that Bank's entrance upon, occupation and use of the Real Property
as contemplated herein shall neither render Bank a tenant of landlord or
sub-tenant of Borrower nor give rise to any obligations under the Lease or
otherwise other than as set forth herein. Bank hereby represents and warrants
that it carries, and will carry at the time of any entry hereunder onto the Real
Property, commercially reasonable insurance coverage.

4.           Bank and Borrower agree, jointly and severally, promptly to repair
any damage to the Real Property caused by Bank's or its agent's,
representative's, or contractor's removal of the Collateral or, if Landlord, in
its sole discretion, shall elect to make such repairs, to pay to Landlord
promptly the reasonable and documented costs and expenses incurred in connection
therewith. Bank hereby indemnifies Landlord for any claim, liability or expense
(including reasonable and documented attorneys' fees) arising out of or in
connection with Bank's or its agent's, representative's, or contractor's entry
upon the Real Property and removal of the Collateral. Notwithstanding the
foregoing, Bank shall not (a) be liable for any diminution in value of the Real
Property caused by the absence of any Collateral so removed, and (b) have any
duty or obligation to remove or dispose of any Collateral or any other property
left on the Real Property by Borrower.

5.           This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts.

6.           This agreement shall be binding upon and inure to the benefit of
the heirs, executors, administrators, successors and assigns of the respective
parties hereto.





G - 2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this instrument as a sealed
instrument under the laws of the Commonwealth of Massachusetts on
this                  day of                , 2018.

 

 

 

 

 

CAMPANELLI-TRIGATE 100 TCD

 

SILICON VALLEY BANK

STOUGHTON, LLC

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

Acknowledged and agreed:

 

 

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

By:

 

 

Title:

 

 

 





G - 3

--------------------------------------------------------------------------------

 



Attachment 1

 

LEGAL DESCRIPTION

All that certain parcel of land with the buildings thereon on Lindeloff Avenue
In the Town of Stoughton, Norfolk Country, Commonwealth of Massachusetts and
being Lot A on the Plan entitled "Redivision Plan of Lot A and Lot D Stoughton
Technology Center, North Stoughton, MA” by Gale Engineering Company, Inc. dated
February 6, 1987 as most recently revised January 13, 1988 and recorded with
Norfolk County Registry of Deeds as Plan No. 374 of 1988 in Plan Book 367.

Lot A is also described as the following:

Beginning at the point of intersection of the Southerly Right of Way line of
Lindeloff Avenue, and the Northwesterly Right of Way line of Technology Center
Drive;

thence along said Northwesterly Right of Way line the following courses;

along a curve to the right having a radius of 40.00', a delta of 90-00-00, and
an arc length of 62.83'; thence

S 45-31-48 E.19.61’; thence

along a curve to the right having a radius of 182.25’, a delta of 41-00-00, and
an arc length of 130.41’; thence

S 04-31-48 E. 384-99; thence

along a curve to the right having a radius of 605.00', a delta 37-40-48 and an
arc length of 397.87; thence

S 33-09-00 W, 290.53'; thence

departing said Northwesterly Right of Way along the Easterly line of Lot D, N
45-31-48 W, 617.26' to the Southerly Line of Parcel "LA-1" (shown to be owned by
the Commonwealth of Mass.); thence

along said Southerly line the following courses:

N 20-55-27 E. 139.70’; thence

N 44-28-12 E. 751-93'; thence

N 45-31-48 W, 50.00 to the POINT OF BEGINNING, containing 10.07 acres, more or
less.

 





G - 4

--------------------------------------------------------------------------------

 



Attachment 2

Description of the Collateral

The Collateral consists of all of Borrower's right, title and interest in and to
the following personal property as such terms are defined under the
Massachusetts Uniform Commercial Code:

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, certificates of deposit, deposit accounts, fixtures, letters
of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all Borrower's Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (a) any equity
interests of Borrower in NewCo, (b) the Excluded Sublicenses, (c) any
Intellectual Property of Borrower; provided, however, the Collateral shall
include all accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing Intellectual Property
of Borrower, or (d) any accounts directly resulting from the sale of the
Payment-Bearing Products and any cash, royalty fees, revenues, proceeds or
income directly resulting from any of the foregoing Payment-Bearing Products;
provided, however, the Collateral shall include all cash deposited in accounts
in Borrowers bank or securities accounts in Borrowers name, including transfers
by NewCo to Borrower pursuant to Section 7.7(b)(ii) of the Commercialization
Agreement.

 

 



G - 5

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

LIST OF APPROVED HAZARDOUS MATERIALS

HAZARDOUS MATERIALS ON SITE:

 

 

 

MATERIAL NAME & LOCATION

*TYPE OF
STORAGE

APPROXIMATE
QUANTITY

HPLC Waste contains Acetonitrile 22% and aqueous buffer 78% - - Analytical Lab
Hazardous and Waste Room

AC

55 Gallons

Ethyl Acetate Waste — Analytical Lab and Hazardous Waste Room

AC

5 Gallons

0.1 N Hydrochloric Acid Waste — Analytical Lab and Hazardous Waste Room

AC

10 Gallons

Methanol 80%, diethylene glycol monoethyl ether 20% Waste — Analytical Lab and
Hazardous Waste Room

AC

5 Gallons

Sulfuric Acid and Formaldehyde Waste — Analytical Lab and Hazardous Waste Room

AC

1 Quart

Cyclohcxane, Trichloroethane, Glacial acetic acid, 0.1 N Sodium Thiosulfate
Waste — Analytical Lab and Hazardous Waste Room

AC

1 Gallon

Potassium Dichromate, Sodium Thiosulfate, Waste — Analytical Lab and Hazardous
Waste Room

AC

1 Gallon

Hydrochloric Acid, Conc. - Analytical Lab

AC

5 Gallons

Phosphoric Acid Conc.- Analytical Lab

AC

3 Quart

Sulfuric Acid Conc. - Analytical Lab

AC

1 Quart

Trifluoroacetic Acid - Analytical Lab

AC

1  Quart

Formic Acid — Analytical Lab

AC

1 Quart

 





1 - 1

--------------------------------------------------------------------------------

 



e

 

 

Potassium Dichromate - Analytical Lab

AC

100 gm

Cyclohexane - Analytical Lab

AC

1 Gallon

1,1,2-Trichloroethane - Analytical Lab

AC

1 Quart

Sodium Hydroxide 50% - Analytical Lab

AC

2 Gallons

Formaldehyde 37% - Analytical Lab

AC

1 Quart

Methanol - Analytical Lab or Product Development Lab

AC

7 Gallons

Acetonitrile - Analytical Lab

AC

6 Gallons

Ethyl Acetate - Analytical Lab

AC

5 Gallons

Ethanol (100%) - Analytical Lab

AC

5 Gallons

Isopropanol - Analytical Lab

AC

3 Gallons

0.1 N Sodium Thiosulfate Volumetric Solution - Analytical Lab

AC

1 Gallon

Acetone - Analytical Lab

AC

2 Gallons

Triethylamine - Analytical Lab

AC

1 Gallon

Glacial Acetic Acid - Analytical Lab

AC

4 Gallons

Ethylene Glycol — Product Development Lab

AC

1 Gallon

Diethylene Glycol Monoethyl Ether - Analytical Lab

AC

2 Gallon

 

*(Use codes: U=under ground tank; AT=above ground tank; AC=above ground
containers or drums)

 

1 - 2

--------------------------------------------------------------------------------